CERTAIN MATERIAL (INDICATED BY AN ASTERISK) HAS BEEN OMITTED FROM THIS DOCUMENT
PURSUANT TO A REQUEST FOR CONFIDENTIAL TREATMENT. THE OMITTED MATERIAL HAS BEEN
FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.


Exhibit 10.2

MASTER LICENSE AGREEMENT
Dated May 21, 2014
by and between
Ligand Pharmaceuticals Incorporated and Metabasis Therapeutics, Inc., on one
hand,
and
Viking Therapeutics, Inc., on the other




MASTER LICENSE AGREEMENT
THIS MASTER LICENSE AGREEMENT (this “Agreement”) is dated as of May 21, 2014
(the “Effective Date”) by and between Metabasis Therapeutics, Inc., a Delaware
corporation organized having its place of business at 11119 North Torrey Pines
Road, Suite 200, La Jolla, CA 92037 (including its successors and permitted
assigns, “Metabasis”) and Ligand Pharmaceuticals Incorporated, a Delaware
corporation organized having its place of business at 11119 North Torrey Pines
Road, Suite 200, La Jolla, CA 92037 (including its successors and permitted
assigns, “Ligand” and, together with Metabasis, the “Ligand Party”) on one hand,
and Viking Therapeutics, Inc., a Delaware corporation organized having its place
of business at 11119 North Torrey Pines Road, Suite 50, La Jolla, CA 92037
(including its successors and permitted assigns “Viking”). Viking, on the one
hand, and Metabasis and Ligand, together on the other hand, shall each be
referred to herein as a “Party” or, collectively, as the “Parties.”
RECITALS:
WHEREAS, each Ligand Party is a pharmaceutical company which has engaged in the
discovery and development of the Compounds (as hereinafter defined);
WHEREAS, Viking is engaged in the research, development, manufacturing and
commercialization of pharmaceuticals products, and Viking is interested in
developing and commercializing products containing or comprising the Compounds;
WHEREAS, Metabasis, Ligand and Viking have entered into the Option Agreement
pursuant to which Viking has an Option to acquire rights to the FBPase program
on the terms and conditions set forth in the Option Agreement; and
WHEREAS, Viking desires to license from Licensor and Licensor wishes to license
to Viking, on an exclusive basis, the right to develop and commercialize
products comprising the Compounds, subject to the terms and conditions of this
Agreement.
NOW, THEREFORE, in consideration of the various promises and undertakings set
forth herein, the Parties agree as follows:
ARTICLE I    
DEFINITIONS
Unless otherwise specifically provided herein, the following terms shall have
the following meanings:
1.1    “Adverse Event” means any serious untoward medical occurrence in a
patient or subject who is administered a Licensed Product.
1.2    “Affiliate” means a Person or entity that controls, is controlled by or
is under common control with a Party, but only for so long as such control
exists. For the purposes of this Section 1.2, the word “control” (including,
with correlative meaning, the terms “controlled by” or “under common control
with”) means the actual power, either directly or indirectly through one or more
intermediaries, to direct the management and policies of such Person or entity,
whether by the ownership of at least 50% of the voting stock of such entity, or
by contract or otherwise; provided, however, the use of “Affiliate” in this
Agreement: (a) with respect to the Patents and Know-How licensed under Section
2.1(a) by Licensor shall exclude any Patents and Know-How of any Change of
Control Affiliate; and notwithstanding anything in this Agreement or otherwise,
in all cases, all Patents, Know-How, information and materials included within
the rights licensed to Viking under Section 2.1(a) by Licensor prior to the time
that such Change of Control occurs shall continue to be included in the licensed
rights following such Change of Control; (b) with respect to Licensor’s
obligations in Section 2.3 regarding technology transfer shall exclude any
Know-How of a Change of Control Affiliate; (c) with respect to Licensor’s
obligations in Section 2.5 regarding non-competition shall exclude any Change of
Control Affiliate only if such Change of Control Affiliate is already engaged in
substantial competitive development and commercialization activities as of the
date of the definitive agreement governing such Change of Control and solely
with respect to such pre-existing activities; and (d) for all other purposes,
including with respect to all other obligations of Licensor under this
Agreement, such Change of Control Affiliate shall be bound by the terms of this
Agreement following such Change of Control.
1.3    “Calendar Quarter” means each three month period commencing January 1,
April 1, July 1 or October 1, provided however that (i) the first Calendar
Quarter of the Term shall extend from the Effective Date to the end of the first
full Calendar Quarter thereafter, and (ii) the last Calendar Quarter of the Term
shall end upon the termination of this Agreement.
1.4    “Calendar Year” means the period beginning on the 1st of January and
ending on the 31st of December of the same year; provided however that (i) the
first Calendar Year of the Term shall commence on the Effective Date and end on
December 31 of the same calendar year as the Effective Date, and (ii) the last
Calendar Year of the Term shall commence on January 1 of the Calendar Year in
which this Agreement terminates or expires and end on the date of termination of
this Agreement.
1.5    “Change of Control” means:
(a)    a transaction or series of related transactions that results in the sale,
lease, license or other disposition of all or substantially all of a Party’s or
other applicable entity’s assets; or
(b)    a merger or consolidation in which a Party or other applicable entity is
not the surviving corporation or in which, if a Party is the surviving
corporation, the shareholders of such Party or other applicable entity
immediately before the consummation of such merger or consolidation do not,
immediately after consummation of such merger or consolidation, possess a
majority of the voting power of all of the Party’s or other applicable entity’s
outstanding stock and other securities and the power to elect a majority of the
members of the Party’s or other applicable entity’s board of directors (or
similar governing body); or
(c)    a transaction or series of related transactions (which may include
without limitation a tender offer for a Party’s or other applicable entity’s
stock or the issuance, sale or exchange of stock of a Party or other applicable
entity) if the shareholders of such Party or other applicable entity immediately
before the initial such transaction do not, immediately after consummation of
such transaction or any of such related transactions, own stock or other
securities of the entity that possesses a majority of the voting power of all of
the Party’s or other applicable entity’s outstanding stock and other securities
and the power to elect a majority of the members of the Party’s or other
applicable entity’s board of directors (or similar governing body).
Notwithstanding the foregoing, a Change of Control with respect to a Ligand
Party shall not include any of the following: (i) a sale, lease, license, other
disposition, merger or consolidation in one transaction or a series of related
transactions of all or substantially all of a Ligand Party’s assets to an
Affiliate of such Ligand Party; (ii) a reincorporation of a Ligand Party solely
to change its jurisdiction; or (iii) a transaction undertaken for the primary
purpose of creating a holding company that will be owned in substantially the
same proportion by the persons who held the Ligand Party’s securities
immediately before such transaction.
1.6    “Change of Control Affiliate” means a Third Party that controls Ligand
due to a Change of Control of Ligand occurring after the Effective Date (with
“control” having the meaning set forth in “Affiliate” above). For clarity, a
Third Party that Ligand or Metabasis controls is not a Change of Control
Affiliate.
1.7    “Clinical Trial” means a Phase 1 Trial, a Phase 2 Trial or a Phase 3
Trial.
1.8    “Combination Product” means a product containing a Licensed Product
together with one or more other active ingredients, or with one or more
products, devices, pieces of equipment or components.
1.9    “Commercialization” or “Commercialize” means any and all activities
undertaken at any time for a particular Licensed Product and that relate to the
manufacturing for commercial sale, marketing, promoting, distributing, importing
or exporting for sale, offering for sale, and selling of a Licensed Product, and
interacting with Regulatory Authorities regarding the foregoing.
1.10    “Commercially Reasonable Efforts” means, (a) with respect to the efforts
to be expended by any Party with respect to any objective, such reasonable,
diligent, and good faith efforts normally used to accomplish a similar objective
under similar circumstances, and (b) with respect to any objective relating to
Development or Commercialization of a particular Licensed Product by Viking, the
application by Viking of efforts and resources, including reasonably necessary
personnel, equivalent to the efforts that a similarly situated biotechnology
company would typically devote to a product at a similar stage in its product
life as such Licensed Product and having profit potential and strategic value
comparable to that of such Licensed Product, taking into account, without
limitation, commercial, legal and regulatory factors, target product profiles,
product labeling, past product performance, the regulatory environment and
competitive market conditions in the therapeutic area, safety and efficacy of
such Licensed Product, the strength of its proprietary position and such other
factors as Viking may reasonably consider, all based on conditions then
prevailing. Commercially Reasonable Efforts will not mean that a Party commits
that it will actually accomplish the applicable task.
1.11    “Competing Product” means any product an active pharmaceutical
ingredient of which is any one or more of the Compounds listed on SCHEDULE 1.
For clarity, a Competing Product shall be determined by reference to the
Compounds set forth on SCHEDULE 1 as of the Effective Date; provided, that
FBPase Compounds shall be determined by reference to FBPase Compounds set forth
SCHEDULE 1 as updated as of the date of the payment of the Exercise Fee;
provided further, if the Option expires prior to the payment of the Exercise Fee
by Viking, no FBPase Compounds shall be deemed listed on SCHEDULE 1.
1.12    “Compound(s)” means (a) DGAT-1 Compounds, (b) EPOR Compounds, (c) SARM
Compounds, (d) TR-Beta Compounds, and (e) FBPase Compounds; provided, that no
FBPase Compounds shall be included in this definition if the Option expires
prior to the payment of the Exercise Fee by Viking.
1.13    “Confidential Information” of a Party means information relating to the
business, operations and products of a Party or any of its Affiliates, including
but not limited to, any technical information, Know-How, trade secrets, or
inventions (whether patentable or not), not known or generally available to the
public, that such Party discloses to the other Party under this Agreement, or
which otherwise becomes known to the other Party by virtue of this Agreement.
1.14    “Controlled” means, with respect to (a) Patent Rights, (b) Know-How or
(c) biological, chemical or physical material, that a Party or one of its
Affiliates owns or has a license or sublicense to such Patent Rights, Know-How
or material (or in the case of material, has the right to physical possession of
such material) and has the ability to grant a sublicense to such Patent Rights,
Know-How or material as provided for in this Agreement without violating the
terms of any agreement or other arrangement with any Third Party.
1.15    “Cover”, “Covering” or “Covered” means, with respect to a Licensed
Product, that the manufacturing, importing, using, selling, or offering for sale
of such Licensed Product would, but for a license granted under this Agreement
to the relevant Patent Rights, infringe a Valid Claim of the relevant Patent
Rights in the country in which the activity occurs.
1.16    “Development” or “Develop” means, with respect to a Licensed Product,
the performance of all pre-clinical, clinical and other development (including,
without limitation, toxicology, pharmacology, test method development and
stability testing, process development, formulation development, quality control
development, statistical analysis) and Clinical Trials.
1.17    “DGAT-1 Compounds” means Metabasis’ MB11210 compound, and any other
compounds comprised by the DGAT-1 Patents, and any salts, hydrates, solvates,
esters, metabolites, intermediates, stereoisomers, polymorphs, and derivatives
of such compounds. The DGAT-1 Compounds include those compounds listed on
SCHEDULE 1 hereto under the heading “DGAT-1 Compounds” (which is correct as of
the Effective Date).
1.18    “DGAT-1 Patents” means all Patent Rights set forth on SCHEDULE 4 hereto
under the heading “DGAT-1 Patents” (which is correct as of the Effective Date
and which shall be updated as set forth in Section 2.6 to include any new Patent
Right Controlled by Licensor during the Term which Covers any DGAT-1 Compounds
or the DGAT-1 Program).
1.19    “DGAT-1 Program” means the research and development program particularly
pertaining to the DGAT-1 Compounds which was heretofore conducted by Licensor
and which is anticipated to be conducted after the Effective Date by Viking.
1.20    “EMA” means the European Medicines Agency or any successor agency.
1.1    “EPOR Compounds” means Ligand’s LG5640 compound, and any other compounds
comprised by the EPOR Patents, and any salts, hydrates, solvates, esters,
metabolites, intermediates, stereoisomers, polymorphs, and derivatives of such
compounds. The EPOR Compounds include those compounds listed on SCHEDULE 1
hereto under the heading “EPOR Compounds” (which is correct as of the Effective
Date).
1.2    “EPOR Patents” means all Patent Rights set forth on SCHEDULE 4 hereto
under the heading “EPOR Patents” (which is correct as of the Effective Date and
which shall be updated as set forth in Section 2.6 to include any new Patent
Right Controlled by Licensor during the Term which Covers any EPOR Compounds or
the EPOR Program).
1.3    “EPOR Program” means the research and development program particularly
pertaining to the EPOR Compounds which was heretofore conducted by Licensor and
which is anticipated to be conducted after the Effective Date by Viking.
1.4     “European Commission” means the authority within the European Union that
has the legal authority to grant Regulatory Approvals in the European Union
based on input received from the EMA or other competent Regulatory Authorities.
1.5    “Exercise Fee” means the option exercise fee payable by Viking to
Metabasis pursuant to the Option Agreement and SCHEDULE 6 of this Agreement.
1.6    “FBPase Compounds” means Licensor’s proprietary
fructose-1,6-bisphosphatase inhibitors known as CS-917 and MB07803, and any
other compounds comprised by the FBPase Patents, and any salts, hydrates,
solvates, esters, metabolites, intermediates, stereoisomers, polymorphs, and
derivatives of such compounds. The FBPase Compounds include those compounds
listed on SCHEDULE 1 hereto under the heading “FBPase Compounds” (which is
correct as of the Effective Date but which shall be updated as of the date of
the payment of the Exercise Fee).
1.7    “FBPase Patents” means all Patent Rights set forth on SCHEDULE 4 hereto
under the heading “FBPase Patents” (which is correct as of the Effective Date
but which shall be updated as of the date of the payment of the Exercise Fee and
further updated as set forth in Section 2.6 to include any new Patent Right
Controlled by Licensor during the Term which Covers any FBPase Compounds or the
FBPase Program).
1.8    “FBPase Program” means the research and development program particularly
pertaining to the FBPase Compounds conducted by Licensor prior to, and which is
anticipated to be conducted by Viking after, the payment of the Exercise Fee.
1.9    “FDA” means the United States Food and Drug Administration, or a
successor federal agency thereto.
1.10    “Field” means all therapeutic and diagnostic uses in humans or animals.
1.1    “Financing Transaction” means the earliest to occur of a Public Offering
or a Private Financing, in either case in connection with which Viking becomes
obligated to issue Viking Securities to Metabasis and Ligand pursuant to this
Agreement.
1.2    “First Commercial Sale” means, with respect to a Licensed Product in any
country, the first commercial transfer or disposition for value of such Licensed
Product in such country to a Third Party by Viking, an Affiliate of Viking or a
Sublicensee after Regulatory Approval therefor has been obtained in such
country.
1.3    “GAAP” means United States generally accepted accounting principles.
1.4    “Governmental Body” means any: (a) nation, principality, state,
commonwealth, province, territory, county, municipality, district or other
jurisdiction of any nature; (b) federal, state, local, municipal, foreign or
other government; (c) governmental or quasi-governmental authority of any nature
(including any governmental division, subdivision, department, agency, bureau,
branch, office, commission, council, board, instrumentality, officer, official,
representative, organization, unit, body or entity and any court or other
tribunal); (d) multi-national or supranational organization or body; or (e)
individual, entity, or body exercising, or entitled to exercise, any executive,
legislative, judicial, administrative, regulatory, police, military or taxing
authority or power of any nature.
1.5    “IND” means an Investigational New Drug application submitted to the FDA,
or equivalent application submitted to a Regulatory Authority in any regulatory
jurisdiction outside the United States, seeking authorization to test a drug
product in humans in order to generate data necessary for submission of an NDA.
1.6    “Indication” means a generally acknowledged disease or condition, a
significant manifestation of a disease or condition, or symptoms associated with
a disease or condition or a risk for a disease or condition. For the avoidance
of doubt, all variants of a single disease or condition (whether classified by
severity or otherwise) shall be treated as the same Indication.
1.7    “Initiation” means, with respect to a Clinical Trial for a Licensed
Product, the enrollment of the first subject or patient in such Clinical Trial.
1.8    “IPO Price” means the offering price to the public, before deducting
underwriting discounts and commissions, of the securities of Viking sold and
issued in the Public Offering.
1.9    “Know-How” means any scientific or technical information, results and
data of any type whatsoever, in any tangible or intangible form whatsoever, that
is not in the public domain or otherwise publicly known, including, without
limitation, discoveries, inventions, trade secrets, databases, practices,
protocols, regulatory filings, methods, processes, techniques, software, works
of authorship, plans, concepts, ideas, biological and other materials, reagents,
specifications, formulations, formulae, data (including, but not limited to,
pharmacological, biological, chemical, toxicological, clinical and analytical
information, quality control, trial and stability data), case reports forms,
data analyses, reports, studies and procedures, designs for experiments and
tests and results of experimentation and testing (including results of research
or development), summaries and information contained in submissions to and
information from ethical committees, the FDA or other Regulatory Authorities,
and manufacturing process and development information, results and data, whether
or not patentable, all to the extent not claimed or disclosed in a patent or
pending patent application. The fact that an item is known to the public shall
not be taken to exclude the possibility that a compilation including the item,
and/or a development relating to the item, is (and remains) not known to the
public. “Know-How” includes any rights including copyright, moral, trade-secret,
database or design rights protecting such Know-How. “Know-How” excludes Patent
Rights.
1.10    “Knowledge” means the knowledge, information or belief that [***].
1.11    “Law” or “Laws” means all applicable laws, statutes, rules, regulations,
ordinances and other pronouncements having the binding effect of law of any
Governmental Body.
1.12     “Licensor” means Metabasis, Ligand and any of their Affiliates.
1.13    “Licensed Product” means any pharmaceutical product, in any dosage form,
formulation, presentation or package configuration that is commercialized or
undergoing research or pre-clinical or clinical development that contains or
comprises, in part or in whole, one or any combination of the following: (i) a
DGAT-1 Compound; (ii) an EPOR Compound; (iii) a SARM Compound; (iv) a TR-Beta
Compound; and (v) an FBPase Compound; provided, that no FBPase Compounds shall
be included in this definition if the Option expires prior to the payment of the
Exercise Fee by Viking.
1.14    “Licensed Programs” means (i) the DGAT-1 Program, (ii) EPOR Program,
(iii) SARM Program, (iv) TR-Beta Program, and (v) the FBPase Program; provided,
that the FBPase Program shall not be included in this definition if the Option
expires prior to the payment of the Exercise Fee by Viking.
1.15    “Licensor Know-How” means all Know-How that is Controlled by Licensor
and that (a) pertains directly to or is necessary for one or more of the
Licensed Programs or (b) is actually used in one or more of the Licensed
Programs. The Licensor Know-How shall include, but not be limited to, all
Know-How set forth on SCHEDULE 2 hereto (which is correct as of the Effective
Date); provided, that no Know-How that pertains directly to, is necessary for or
is actually used in the FBPase Program shall be included in this definition if
the Option expires prior to the payment of the Exercise Fee by Viking. Promptly
following payment of the Exercise Fee, Licensor shall update SCHEDULE 2 to
include such additional Know-How that pertains directly to, is necessary for or
is actually used in the FBPase Program.
1.16    “Licensor Materials” means all physical quantities of Compounds set
forth on SCHEDULE 3 hereto (which is correct as of the Effective Date);
provided, that no physical quantities of FBPase Compounds shall be included in
this definition if the Option expires prior to the payment of the Exercise Fee
by Viking. Promptly following payment of the Exercise Fee, Licensor shall update
SCHEDULE 3 to include all physical quantities of FBPase Compounds.
1.17    “Licensor Patents” means (i) the DGAT-1 Patents, (ii) EPOR Patents,
(iii) SARM Patents, (iv) TR-Beta Patents, and (v) the FBPase Patents; provided,
that no FBPase Patents shall be included in this definition if the Option
expires prior to the payment of the Exercise Fee by Viking.
1.18    “Licensor Technology” means the Licensor Patents, the Licensor Know-How
and the Licensor Materials.
1.19    “Loan and Security Agreement” means that certain Loan and Security
Agreement dated the Effective Date, in the form attached hereto as SCHEDULE
1.49, and as amended, restated, supplemented or otherwise modified from time to
time pursuant to its terms.
1.20    “Major Market” means any of the [***].
1.21    “NDA” means a New Drug Application submitted pursuant to the
requirements of the FDA, as more fully defined in 21 U.S. CFR § 314.3 et seq., a
Biologics License Application submitted pursuant to the requirements of the FDA,
as more fully defined in 21 U.S. CFR § 601, and any equivalent application
submitted in any country, including a European Marketing Authorization
Application, together, in each case, with all additions, deletions or
supplements thereto.
1.22    “NDA Approval” means the receipt of notice from the relevant Regulatory
Authority that an NDA for a Licensed Product has met all the criteria for
marketing approval.
1.23    “Net Sales” means the [***] to unrelated Third Parties for a Licensed
Product, on a Licensed Product-by-Licensed Product basis, less:
[***]
Notwithstanding the foregoing, [***] for sales of such Licensed Product among
[***] for resale shall not be included in the computation of Net Sales.
In the event that a Licensed Product is Commercialized as part of a Combination
Product for a single price, the Net Sales for such Licensed Product shall be
calculated by [***] the sales price of such Combination Product [***] in the
Combination Product.
1.24    “Option” means the exclusive right and option granted to Viking by
Metabasis pursuant to the Option Agreement.
1.25    “Option Agreement” means that certain Option Agreement, dated September
27, 2012, by and among Metabasis, Ligand and Viking, as amended by Amendment No.
1 to Option Agreement, by and among Metabasis, Ligand and Viking dated as of the
Effective Date (as may be further amended or restated from time to time pursuant
to its terms).
1.26     “Patent Right” means: (a) an issued or granted patent, a pending patent
application and any patents that may be issued or granted therefrom and any
extension, supplemental protection certificate, registration, confirmation,
reissue, reexamination, extension, renewal, continuation, divisional,
continuation-in-part, substitute or provisional application of any of the
foregoing; and (b) all counterparts or foreign equivalents of any of the
foregoing issued by or filed in any country or other jurisdiction.
1.27    “Person” means any natural person, corporation, firm, business trust,
joint venture, association, organization, company, partnership or other business
entity, or any government or agency or political subdivision thereof.
1.28    “Phase 1 Trial” means, as to a specific Licensed Product, a clinical
study in humans of the safety of such Licensed Product, which is prospectively
designed to generate sufficient data (if successful) to commence a Phase 2 Trial
(or foreign equivalent) of such product, as further defined in Federal
Regulation 21 C.F.R. 312.21(a), as amended from time to time, or the
corresponding regulation in jurisdictions other than the United States.
1.29    “Phase 2 Trial” means, as to a specific Licensed Product, a clinical
study, conducted anywhere in the world in diseased humans, of the feasibility,
safety, dose ranging and efficacy of such Licensed Product, that is
prospectively designed to generate sufficient data (if successful) to commence a
Phase 3 Trial (or foreign equivalent) of such product, as further defined in 21
C.F.R. 312.21(b), as amended from time to time, or the corresponding regulation
in jurisdictions other than the United States. For the avoidance of doubt, a
Phase 2 Trial requires enrollment of patients with the applicable disease or
condition and is aimed to provide a measure of efficacy in addition to
short-term tolerability.
1.30    “Phase 3 Trial” means, as to a specific Licensed Product, a clinical
study in humans performed to gain evidence of the efficacy of such Licensed
Product in a target population, and to obtain expanded evidence of safety for
such product that is needed to evaluate the overall benefit-risk relationship of
such product and provide an adequate basis for physician labeling, as described
in 21 C.F.R. 312.21(c), as amended from time to time, or the corresponding
regulation in jurisdictions other than the United States. For the purposes of
the milestone payments in SCHEDULE 7, a “Phase 3 Trial” shall be a clinical
trial which is submitted by Viking or a Sublicensee to the Regulatory Authority
as a Phase 3 Trial or as a pivotal Phase 2clinical trial.
1.31    “Private Financing Price” means the lowest price per share at which
Viking sells and issues Viking Securities to an investor, excluding Ligand and
Metabasis, in the Private Financing.
1.32    “Regulatory Authority” means (a) the FDA, (b) the EMA or the European
Commission, or (c) any regulatory body with similar regulatory authority over
pharmaceutical or biotechnology products in any other jurisdiction anywhere in
the world.
1.33    “Regulatory Approval” means any and all approvals, licenses,
registrations, or authorizations of the relevant Regulatory Authority, necessary
for the Commercialization of a Licensed Product in a particular country or
jurisdiction (but not including any pricing or reimbursement approvals that are
commercially necessary prior to commercial sale of such Licensed Product in such
country or jurisdiction).
1.34    “Royalty Term” means, on a Licensed Product-by-Licensed Product and
country-by-country basis, the period from the First Commercial Sale of a given
Licensed Product in such country until the later of the last date on which such
Licensed Product is Covered by a Valid Claim within the Licensor Patents in such
country or the [***] anniversary of the First Commercial Sale of such Licensed
Product in such country. In a country where a Valid Claim of a Licensor Patent
Covering the Licensed Product does not exist, the Royalty Term means, on a
Licensed Product-by-Licensed Product and country-by-country basis, the period
from the First Commercial Sale of such Licensed Product in such country until
the later of [***] or the [***] anniversary of such First Commercial Sale of
such Licensed Product in such country.
1.35    “SARM Compounds” means Ligand’s LGD-4033 compound, and any other
compounds comprised by the SARM Patents, and any salts, hydrates, solvates,
esters, metabolites, intermediates, stereoisomers, polymorphs, and derivatives
of such compounds. The SARM Compounds include those compounds listed on SCHEDULE
1 hereto under the heading “SARM Compounds” (which is correct as of the
Effective Date).
1.36    “SARM Patents” means all Patent Rights set forth on SCHEDULE 4 hereto
under the heading “SARM Patents” (which is correct as of the Effective Date and
which shall be updated as set forth in Section 2.6 to include any new Patent
Right Controlled by Licensor during the Term which Covers any SARM Compounds or
the SARM Program).
1.37    “SARM Program” means the research and development program particularly
pertaining to the SARM Compounds which was heretofore conducted by Licensor and
which is anticipated to be conducted after the Effective Date by Viking.
1.38     “Sublicensee” means a Person other than an Affiliate of Viking to which
Viking (or its Affiliate) has, pursuant to Section 2.2, granted sublicense
rights under any of the license rights granted under Section 2.1. “Sublicense”
shall be construed accordingly.
1.39    “Tax” or “Taxes” means any federal, state, local or foreign income,
gross receipts, license, payroll, employment, excise, severance, stamp,
occupation, premium, windfall profits, environmental, customs duties, capital
stock, franchise, profits, withholding, social security, unemployment,
disability, real property, personal property, sales, use, transfer,
registration, value added, alternative or add-on minimum, estimated, or other
tax of any kind whatsoever, including any interest, penalty, or addition
thereto, whether disputed or not.
1.40    “Territory” means worldwide.
1.41    “Third Party” means any Person other than Licensor, Viking or its
Affiliates, or any Sublicensees.
1.42    “Third Party Action” means any claim or action made by a Third Party
against either Party that claims that a Licensed Product, or its use,
Development, manufacture or sale infringes such Third Party’s intellectual
property rights.
1.43    “TR-Beta Compounds” means Metabasis’ MB07811 and MB10866 compounds, and
any other compounds comprised by the TR-Beta Patents, and any salts, hydrates,
solvates, esters, metabolites, intermediates, stereoisomers, polymorphs, and
derivatives of such compounds. The TR-Beta Compounds include those compounds
listed on SCHEDULE 1 hereto under the heading “TR-Beta Compounds” (which is
correct as of the Effective Date).
1.44    “TR-Beta Patents” means all Patent Rights set forth on SCHEDULE 4 hereto
under the heading “TR-Beta Patents” (which is correct as of the Effective Date
and which shall be updated as set forth in Section 2.6 to include any new Patent
Right Controlled by Licensor during the Term which Covers any TR-Beta Compounds
or the TR-Beta Program).
1.45    “TR-Beta Program” means the research and development program
particularly pertaining to the TR-Beta Compounds which was heretofore conducted
by Licensor and which is anticipated to be conducted after the Effective Date by
Viking.
1.46    “United States” or “US” means the United States of America and its
territories and possessions.
1.47    “Valid Claim” means (a) a claim of an issued patent which has not
expired or lapsed, which claim (or patent as a whole) has not been held or
declared revoked, unenforceable or invalid by a decision of a court or other
governmental agency of competent jurisdiction and which claim (or patent as a
whole) is not admitted to be invalid or unenforceable through reissue,
disclaimer or otherwise, or (b) a claim of a pending patent application that has
not been abandoned, finally rejected or expired without the possibility of
appeal or refiling [***].
1.48    The definition of each of the following terms is set forth in the
section of the Agreement indicated below:
“Action” has the meaning set forth in Section 6.5 (b).
“Claim” has the meaning set forth in Section 9.1.
“Controlling Party” has the meaning set forth in Section 6.6(c).
“Development Plan” has the meaning set forth in Section 3.1.
“Disclosure” has the meaning set forth in Section 11.21.
“Financial Information” has the meaning set forth in Section 11.21.
“Indemnified Party” has the meaning set forth in Section 9.4.
“Indemnifying Party” has the meaning set forth in Section 9.4.
“Licensor Indemnitees” has the meaning set forth in Section 9.1.
“Lock-Up Period” has the meaning set forth in Section 5.1(e).
“Private Financing” has the meaning set forth in Section 5.1(b).
“Public Offering” has the meaning set forth in Section 5.1(b).
“Qualified Financing” has the meaning set forth in Section 10.2(a).
“Securities Act” has the meaning set forth in Section 5.1(b).
“Term” has the meaning set forth in Section 10.1.
“Viking Equity” has the meaning set forth in Section 5.1(b).
“Viking Indemnitees” has the meaning set forth in Section 9.2.
“Viking Securities” has the meaning set forth in Section 5.1(b).
ARTICLE II    
LICENSES AND OTHER RIGHTS
2.1    Grant of License to Viking.
(a)    Subject to the terms and conditions of this Agreement, Licensor hereby
grants to Viking and its Affiliates an exclusive (even as to Licensor),
perpetual, irrevocable (both of the immediately foregoing, subject to Section 10
below), worldwide, royalty-bearing right and license (with the right to
sublicense, and to further sublicense, subject to the provisions of Section 2.2
and the right to have any rights granted exercised by a third party contractor
for the benefit and account of Viking) under the Licensor Technology to
research, Develop, manufacture, have manufactured, use and Commercialize the
Licensed Products in and for the Field.
(b)    Unless and until Viking duly and timely pays the Exercise Fee, Viking, on
behalf of itself and its Affiliates, hereby covenants not to exercise the
license granted in Section 2.1(a) with respect to the Licensor Technology to
research, Develop, manufacture, have manufactured, use or Commercialize any
Licensed Product that contains or comprises, in part or in whole, an FBPase
Compound (the “FBPase Licensor Technology”). If the Option expires prior to the
payment of the Exercise Fee by Viking, the license granted in Section 2.1(a)
shall immediately terminate with respect to all FBPase Licensor Technology and
neither Viking nor any Affiliate shall have any rights hereunder to such FBPase
Licensor Technology or to research, Develop, manufacture, have manufactured, use
or Commercialize any Licensed Product that contains or comprises, in part or in
whole, an FBPase Compound.
(c)    To the maximum extent permitted by contract or otherwise, each Change of
Control Affiliate which becomes a Change of Control Affiliate as a result of a
Change of Control of Ligand occurring after the Effective Date but prior to the
[***] hereby covenants not to make or bring directly or indirectly (or assist,
enable or in any way facilitate any other person or entity in making or
bringing) any threat, claim, allegation, assertion, complaint, filing, lawsuit,
investigation, administrative proceeding or other legal, governmental or other
proceeding or action alleging infringement of, misappropriation of or improper
use or exercise of Patent Rights, Know-How or other rights or materials directly
or indirectly Controlled by such Change of Control Affiliate against Viking, any
of its Affiliates, any of its Sublicensees or such Sublicensees’ Affiliates and
any of any of the foregoing’s respective distributors, resellers, customers, end
users, manufacturers, vendors, suppliers, contractors, agents or similar parties
in connection with the Licensor Materials, Licensed Products or Licensed
Programs, the research, Development, manufacture, use or Commercialization of
Licensor Materials, Licensed Products and Licensed Programs or the exercise of
any rights granted or performance of any obligations under this Agreement.
2.2    Grant of Sublicenses by Viking. Except as set forth in Section 2.2(a)
below, Viking shall have the right, subject to providing notice to Ligand, to
grant Sublicenses, in whole or in part, under the license granted in Section 2.1
to Licensed Products containing or comprising, in part or in whole, a DGAT-1
Compound, an EPOR Compound, a TR-Beta Compound or, following payment of the
Exercise Fee, an FBPase Compound. For clarity, no Sublicenses under the license
granted in Section 2.1 to Licensed Products containing or comprising, in part or
in whole, an FBPase Compound may be granted by Viking until payment of the
Exercise Fee.
(a)    With respect to the license granted in Section 2.1 to Licensed Products
containing or comprising, in part or in whole, a SARM Compound, the prior
written consent of Ligand shall be required to grant a Sublicense thereunder,
such consent not to be unreasonably withheld, delayed or conditioned, provided
that Ligand’s prior written consent shall not be required if such Sublicense (i)
is granted on or after [***], (iii) is a sublicense of Viking’s right to Develop
or for the purposes of Development, or (iv) is a sublicense of Viking’s right to
Commercialize or for the purposes of Commercialization where, in each case, the
Sublicensee is not entitled to book sales of the applicable Product.
(b)    Viking shall include within every Sublicense express provisions (i)
binding the Sublicensee to all of the duties, obligations, restrictions and
acknowledgements hereunder of Viking which are applicable, except that the
Sublicensees need not pay Royalties or make milestone payments directly to the
applicable Ligand Party or provide royalty reports directly to Ligand, and (ii)
stating that the Sublicense shall automatically terminate upon the termination
of this Agreement. Moreover, such provisions shall (as between Licensor and the
Sublicensee) be deemed to be included in all Sublicenses whether or not such
provisions are expressly included therein. Viking shall ensure that all of its
Sublicensees shall comply with the terms and conditions of this Agreement (as
applicable to them) and Viking shall be and remain fully responsible for the
compliance by such Sublicensees with the terms and conditions of this Agreement
(as applicable to them) as if such Sublicensees were Viking hereunder. The
granting by Viking of a Sublicense shall not relieve Viking of any of its
obligations hereunder. Except for Sublicenses as expressly allowed herein,
Viking acknowledges that it has no right to, and agrees not to purport to, grant
to anyone a sublicense under the Licensor Technology.
2.3    Technology Transfer.
(a)    As soon as reasonably practicable after the Effective Date, but in no
event later than [***], Licensor will communicate and transfer to Viking, at
[***] cost and expense, all Licensor Know-How Controlled by Licensor as of the
Effective Date and Licensor Materials available to Licensor as of the Effective
Date. Viking shall confirm in writing having received such Licensor Know-How and
Licensor Materials delivered by Licensor.
(b)    As soon as reasonably practicable after payment of the Exercise Fee by
Viking, but in no event later than [***], Licensor will communicate and transfer
to Viking, at [***] cost and expense, all Licensor Know-How related to the
FBPase Program Controlled by Licensor as of such date and Licensor Materials
related to the FBPase Program available to Licensor as of such date. Viking
shall confirm in writing having received such Licensor Know-How and Licensor
Materials delivered by Licensor.
(a)    As soon as reasonably practicable after any updates to the Licensor
Know-How or the Licensor Materials are created or developed after the Effective
Date, but not more frequently than [***], Licensor will communicate and transfer
to Viking, at [***] cost and expense, all such Licensor Know-How Controlled by
Licensor and Licensor Materials available to Licensor.
2.4    Procedures for Technology Transfer. The technology transfers set forth in
Section 2.3 shall occur in an orderly fashion and in a manner such that the
value, usefulness and confidentiality of the transferred Licensor Know-How and
Licensor Materials are preserved in all material respects.
2.5    Viking Exclusivity.
(a)    Licensor, following the issuance of Viking Securities pursuant to Section
5.1(b) and thereafter during the Royalty Term, shall not directly or indirectly
(i) develop, manufacture, have manufactured, use, sell, offer for sale, import
or export a Competing Product the active pharmaceutical ingredient of which is
any one or more of the DGAT-1 Compounds, EPOR Compounds, SARM Compounds or
TR-Beta Compounds listed on SCHEDULE 1, (ii) seek to develop, manufacture, have
manufactured, use, sell, offer for sale, import or export any such Competing
Product, or (iii) assist, in any respect, any Third Party in developing,
manufacturing, having manufactured, using, selling, offering for sale, importing
or exporting any such Competing Product.
(b)    Licensor, following payment of the Exercise Fee by Viking and thereafter
during the Royalty Term, shall not directly or indirectly (i) develop,
manufacture, have manufactured, use, sell, offer for sale, import or export a
Competing Product the active pharmaceutical ingredient of which is any one or
more of the FBPase Compounds listed on SCHEDULE 1, (ii) seek to develop,
manufacture, have manufactured, use, sell, offer for sale, import or export any
such Competing Product, or (iii) assist, in any respect, any Third Party in
developing, manufacturing, having manufactured, using, selling, offering for
sale, importing or exporting any such Competing Product.
(c)    The aforementioned restrictions shall remain in effect in the event of
Change of Control of Licensor with respect to Licensor and all Affiliates and
shall also apply to any successor or assignee (other than to any substantial
competitive development and commercialization activities of a successor/assignee
which is a Change of Control Affiliate and which activities were already in
existence as of the date of the definitive agreement governing such Change of
Control and solely with respect to such pre-existing activities).
Notwithstanding the restrictions on Licensor’s activities set forth in this
Section 2.5, Viking acknowledges and agrees that Metabasis (or a Third Party
collaborator of Metabasis) may develop, manufacture, have manufactured, use,
sell, offer for sale, import or export any product the active pharmaceutical
ingredient of which is [***] (or any salts, hydrates, solvates, esters,
metabolites, intermediates, stereoisomers, polymorphs, and derivatives of such
compound), including without limitation, [***]. For clarity, any such product
shall not be a “Competing Product” as defined in this Agreement.
2.6    Updating of SCHEDULE 4. From time to time, but not more than [***],
Viking may request and Licensor shall update SCHEDULE 4 to include any Patent
Right Controlled by Licensor which Covers any Compound or the Licensed Programs
not already included in SCHEDULE 4. Any such request shall be in writing.
2.7    No Other Rights or Licenses Granted. Nothing in this Agreement grants to
Viking any right or license under any intellectual property or license of
Licensor except as set forth in this Agreement.
ARTICLE III    
DEVELOPMENT, MANUFACTURE AND COMMERCIALIZATION OF LICENSED PRODUCTS
3.1    Development of Licensed Products by Viking. Viking shall have the
exclusive right, and sole responsibility and decision-making authority, to
research and Develop any Licensed Products and to conduct (either itself or
through its Affiliates, agents, subcontractors and/or Sublicensees) all clinical
trials and non-clinical studies Viking believes appropriate to obtain Regulatory
Approval for the Licensed Products in any Indication. The Development of each
Licensed Product shall be governed by a Viking development plan that accurately
describes the proposed overall program of Development (each, a “Development
Plan”), which Development Plan shall be updated by Viking at least [***]
annually before the First Commercial Sale of the applicable Licensed Product.
Viking shall provide Ligand a copy of the initial Development Plans within [***]
and shall provide a copy of all updates thereto within [***]. Viking shall have
the sole right and responsibility for preparing the Development Plan for each
Licensed Product, and shall in all events have the sole decision-making
authority regarding each Development Plan and the Development of the Licensed
Product, including the determination of the [***]. Viking shall, at least [***]
each [***], provide to Ligand a written update report regarding the progress of
the Licensed Programs which are in Development.
3.2    Commercialization. Viking shall have the sole decision-making authority
and responsibility and the exclusive right, to Commercialize any Licensed
Products itself or through one or more Sublicensees or other Third Parties
selected by Viking and shall have the sole decision-making authority and
responsibility in all matters relating to the Commercialization of the Licensed
Products. On a Licensed Program-by-Licensed program basis, Viking shall, at
least [***] each [***] for a related Licensed Product, provide to Ligand an
update report regarding the progress of the Licensed Programs.
3.3    Clinical and Commercial Manufacturing. Viking shall have the exclusive
right to manufacture or have manufactured any Licensed Product itself or through
one or more Sublicensees selected by Viking.
3.4    Diligence by Viking. Subject to Licensor’s fulfillment of its obligations
under this Agreement, Viking shall use Commercially Reasonable Efforts to (a)
Develop [***] from each Licensed Program, (b) Commercialize [***] from each
Licensed Program in at least the [***], (c) on a country-by-country basis,
perform the First Commercial Sale no later than [***] following the date of
Regulatory Approval for the first Licensed Product from a Licensed Program in a
Major Market, and (d) engage in Substantial Development Activities as set forth
on SCHEDULE 5.
3.1    Right to Subcontract of Viking. Viking may exercise any of the rights or
obligations that Viking may have under this Agreement (including, without
limitation, any of the rights licensed in Section 2.1 hereof) by Sublicensing,
but any Sublicense granted or entered into by Viking as contemplated by this
Section 3.5 or any Sublicensee’s exercise or performance of all or any portion
of the rights or obligations that Viking may have under this Agreement shall not
relieve Viking from any of its obligations under this Agreement.
3.2    Compliance with Law. Viking agrees that the conduct of the Licensed
Programs, the use of the Licensor Technology, and all Development, manufacture
and Commercialization of the Licensed Products by it and its Affiliates and
Sublicensees shall comply in all material respects with all applicable
international, federal, state and local laws, rules and regulations, including,
but not limited to, environmental, occupational safety/health, privacy, safety
and import/export restrictions, laws, rules and regulations.
3.3    Costs and Expenses. Except as otherwise provided herein or agreed between
the Parties, as between Licensor and Viking, Viking shall be solely responsible
for all costs and expenses related to Development, manufacture and
Commercialization of the Licensed Products, including without limitation costs
and expenses associated with all pre-clinical activities and clinical trials,
and all regulatory filings and proceedings relating to the Licensed Products.
3.4    Patent Marking. Viking agrees that with respect to each unit or package
of Licensed Products sold in a given country, Viking and its Affiliates shall
comply with the customary patent marking laws and practices of such country as
to the applicable Licensor Patents.
3.5    Trademarks. As between Licensor and Viking, Viking shall have the sole
authority to select trademarks for the Licensed Products and shall own all such
trademarks. Licensor does not grant Viking the right to use any trademarks of
Licensor.
ARTICLE IV    
REGULATORY MATTERS
4.1    Regulatory Filings. As between Licensor and Viking, Viking shall own and
maintain all regulatory filings made after the Effective Date and all Regulatory
Approvals for the Licensed Products.
4.2    Communications with Authorities. Viking (or one of its Affiliates or
Sublicensees) shall be responsible for and act as the sole point of contact for
communications with Regulatory Authorities in connection with the Development,
Commercialization, and manufacturing of Licensed Products. At the request of
Viking, Licensor shall make available to Viking, [***], a qualified
representative who shall, together with the representatives of Viking,
participate in and contribute to meetings with the Regulatory Authorities with
respect to regulatory matters relating solely to the Licensor Technology.
4.3    Adverse Event Reporting. Each Party agrees to comply with any and all
Laws that are applicable to it as of the Effective Date and thereafter during
the Term in connection with Licensed Product safety data collection and
reporting (and, if applicable, recalls). Viking shall report to Ligand any
Adverse Event immediately pursuant to Section 11.8.
ARTICLE V    
FINANCIAL PROVISIONS
5.1    Loan and Security Agreement and Issuance of Viking Securities.
(a)    As partial consideration for Licensor’s grant of the rights and licenses
to Viking hereunder, Viking has entered into the Loan and Security Agreement,
pursuant to which Ligand will extend loans to Viking.
(b)    As partial consideration for Licensor’s grant of the rights and licenses
to Viking hereunder, upon the consummation by Viking of a firmly underwritten
public offering pursuant to the Securities Act of 1933, as amended (the
“Securities Act”), on Form S-1 (as defined in the Securities Act) or any
successor form (the “Public Offering”), Viking shall issue to Metabasis and
Ligand as set forth on SCHEDULE 6 that number of shares of the same class and
type of securities issued and sold by Viking in the Public Offering (“Viking
Equity”). such Viking Equity to be issued at the closing of the Public Offering
and at the price at which such Viking Equity is sold to the public, as set forth
in SCHEDULE 6; provided that, in the event Viking desires to consummate a
private financing of its equity securities prior to consummating a Public
Offering (the “Private Financing”), then Ligand, on behalf of itself and
Metabasis, shall have the option of converting all, but not less than all, of
the amounts listed on SCHEDULE 6 into shares of the same class and type of
securities issued and sold by Viking in such Private Financing at the closing of
such Private Financing and at the price at which the securities are sold to
Third Party investors in such Private Financing, in lieu of receiving any Viking
Equity. For clarity, if Ligand does not elect to convert the amounts listed on
SCHEDULE 6 in a Private Financing, the obligation of Viking to issue Viking
Equity under this Section 5.1 to Ligand and Metabasis shall remain in full force
and effect, and if Viking thereafter desires to consummate a subsequent Private
Financing, Ligand and Metabasis shall have the option set forth above with
respect to such subsequent Private Financing. This Agreement and the licenses
contemplated under this Agreement shall become effective as of the Effective
Date notwithstanding that the Viking securities (including the Viking Equity)
(collectively, “Viking Securities”) are not issued or issuable until the closing
of a Public Offering or Private Financing, as applicable.
(c)    Concurrently with the execution of this Agreement, Viking, Ligand and
Metabasis are entering into a Registration Rights Agreement, dated as of even
date herewith, providing for the registration of the resale of the Viking
Securities issuable hereunder.
(a)    Immediately following the closing of the Public Offering or Private
Financing, as applicable, Viking shall deliver to Ligand and Metabasis a
certificate or certificates representing the Viking Securities issued to each of
them hereunder. All certificates for the Viking Securities issued hereunder
shall bear the following legends:
THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE BEEN ACQUIRED FOR INVESTMENT AND
HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933. THE SHARES MAY NOT BE
SOLD, TRANSFERRED OR PLEDGED IN THE ABSENCE OF SUCH REGISTRATION OR AN EXEMPTION
THEREFROM UNDER SAID ACT OR AN OPINION OF COUNSEL SATISFACTORY TO THE COMPANY
THAT SUCH REGISTRATION IS NOT REQUIRED OR UNLESS SOLD PURSUANT TO RULE 144 OF
SUCH ACT.
(b)    Licensor hereby agrees (on behalf of itself and its Affiliates) that it
shall not, to the extent requested by Viking or an underwriter of securities of
Viking, sell or otherwise transfer or dispose of the Viking Securities or other
securities of Viking then or thereafter owned by Licensor for up to 180 days
following the date of the final prospectus filed with the Securities and
Exchange Commission relating to an effective registration statement of Viking
filed under the Securities Act (the “Lock-Up Period”). For purposes of this
Section 5.1(e), the term “Viking” shall include any wholly-owned subsidiary of
Viking into which Viking merges or consolidates. In order to enforce the
foregoing covenant, Viking shall have the right to place the restrictive legend
below on the certificates representing Viking Securities subject to this Section
5.1(e) and to impose stop-transfer instructions with respect to the Viking
Securities and such other Viking securities held by Licensor (and the shares or
securities of every other Person subject to the foregoing restriction) until the
end of such Lock-Up Period. Licensor further agrees to enter into (and to cause
each Affiliate thereof that holds Viking Securities to enter into) any agreement
reasonably required by any underwriter to implement the foregoing provisions
within any reasonable timeframe so requested, including prior to the issuance of
any Viking Securities to Licensor.
THE SECURITIES REPRESENTED HEREBY ARE SUBJECT TO A LOCK-UP RESTRICTION AS SET
FORTH IN A CERTAIN AGREEMENT BETWEEN THE ISSUER AND THE ORIGINAL HOLDER OF THESE
SECURITIES, A COPY OF WHICH MAY BE OBTAINED AT THE PRINCIPAL OFFICE OF THE
ISSUER. AS A RESULT OF SUCH AGREEMENT, THESE SECURITIES MAY NOT BE TRADED PRIOR
TO 180 DAYS AFTER THE EFFECTIVE DATE OF THE INITIAL PUBLIC OFFERING OF THE
COMMON STOCK OF THE ISSUER HEREOF. SUCH RESTRICTION IS BINDING ON TRANSFEREES OF
THESE SECURITIES.
5.2    Development and Commercial Milestone Payments. As partial consideration
for Licensor’s grant of the rights and licenses to Viking hereunder, Viking
shall pay, or cause to be paid, to Metabasis and/or Ligand the one-time,
non-refundable milestone payments as set forth on SCHEDULE 7.
5.3    Royalty Payments for Licensed Products.
(a)    As further consideration for Licensor’s grant of the rights and licenses
to Viking hereunder, Viking shall, during each applicable Royalty Term, pay to
Metabasis and/or Ligand a royalty on aggregate annual worldwide Net Sales of
Licensed Products by Viking and its Affiliates and Sublicensees, as and at the
percentage rates set forth on SCHEDULE 7.
(b)    The Parties have agreed to the royalty and other payments structure set
forth in this Agreement as a convenient and fair mechanism to compensate
Licensor for its obligations under this Agreement.
(c)    For purposes of determining [***], only Net Sales that are subject to a
royalty payment shall be included in the total amount of Net Sales and any Net
Sales that are not subject to a royalty payment shall be excluded. In addition,
in no event shall the manufacture of a Licensed Product give rise to a royalty
obligation until the particular unit of Licensed Product is sold; but if Net
Sales of a particular unit of Licensed Product might or might not be subject to
a royalty payment (e.g., manufactured in Country A where the Royalty Term has
expired but sold in Country B where the Royalty Term has not expired, or vice
versa), the sale shall be deemed to be subject to a royalty payment. For
clarity, Viking’s obligation to pay royalties to Metabasis and/or Ligand under
this Article V is imposed only once with respect to the same unit of Licensed
Product regardless of the number of Licensor Patents pertaining thereto.
(d)    Royalties payable under Section 5.3(a) shall be payable on actual Net
Sales and shall accrue at the time provided therefor by GAAP. Royalty
obligations that have accrued during a particular [***] shall be paid, on a
[***] basis, within [***] days after the end of each [***] during which the
royalty obligation accrued; provided that within [***] days after the conclusion
of each [***] Viking shall provide notice to Ligand of any adjustments necessary
to account for any royalties which were overpaid or underpaid for such prior
[***], and the Parties shall promptly true-up based on such adjustments.
5.4    Mode of Payment and Currency. All payments hereunder shall be made by
deposit of US Dollars in the requisite amount to such bank account(s) as Ligand
may from time to time designate by advance written notice to Viking. With
respect to sales not denominated in US Dollars, Viking shall convert the Net
Sales from the applicable foreign currency into US Dollars at the exchange rate
reported in The Wall Street Journal, Eastern U.S. Edition, for the last trading
day of the applicable [***]. Based on the resulting sales in US Dollars, the
then applicable royalties shall be calculated.
5.5    Royalty Reports and Records Retention. Within [***] days after the end of
each [***] during which the Licensed Products have been sold, Viking shall
deliver to Metabasis and/or Ligand, together with the applicable royalty payment
due, a written report, on a Licensed Product-by-Licensed Product and a
country-by-country basis, of (i) gross invoiced (or otherwise charged) amounts
of sales, by Viking and its Affiliates and Sublicensees, of Licensed Product
subject to royalty payments for such [***], (ii) amounts deducted by category
(following the definition of Net Sales) from such gross invoiced amounts to
calculate Net Sales, (iii) Net Sales subject to royalty payments for such [***]
and (iv) the corresponding royalty. Such report shall be deemed “Confidential
Information” of Viking subject to the obligations of Article VII of this
Agreement. For [***] after each sale of a Licensed Product, Viking shall keep
(and shall ensure that its Affiliates and Sublicensees shall keep) complete and
accurate records of such sale in sufficient detail to confirm the accuracy of
the royalty calculations hereunder.
5.6    Late Payments. All payments under this Agreement shall earn interest from
the date due until paid at a per annum rate equal to [***], calculated on the
number of days such payments are paid after the date such payments are due
5.7    Audits.
(a)    During the Royalty Term and for [***] thereafter, upon the written
request of Ligand, and not more than [***] in each [***], Viking shall permit,
and shall cause its Affiliates to permit and use commercially reasonable effort
to cause its Sublicensees to permit, an independent certified public accounting
firm of nationally recognized standing selected by Ligand (who has not been
engaged by Ligand or any of its Affiliates to provide services in any other
capacity at any time during the [***]), and reasonably acceptable to Viking or
such Affiliate or Sublicensee, to have access to and to review, during normal
business hours upon reasonable prior written notice, the applicable records of
Viking and its Affiliates or Sublicensees to verify the accuracy of the royalty
reports and payments under this Article V. Such review may cover: (i) the
records for sales made in any [***] before the date of such request, and (ii)
only those periods that have not been subject to a prior audit.
(b)    If such accounting firm concludes that additional royalties were owed
during such period, Viking shall pay the additional royalties within [***] days
after the date such public accounting firm delivers to Viking such accounting
firm’s written report. If such accounting firm concludes that an overpayment was
made, such overpayment shall be fully creditable against amounts payable in
subsequent payment periods or at Viking’s request, shall be reimbursed to Viking
within [***] days after the date such public accounting firm delivers such
report to Viking. If Viking disagrees with such calculation, Viking shall [***]
to recover the additional payment or to increase the amount of credit or
reimbursement. [***] shall pay for the cost of any audit by [***], unless [***],
in which case [***] shall pay for the reasonable costs of audit.
(c)    Each Party shall treat all information that it receives under this
Section 5.7 in accordance with the confidentiality provisions of Article VII of
this Agreement, and shall cause its accounting firm to enter into an acceptable
confidentiality agreement with the other Party obligating such firm to retain
all such financial information in confidence pursuant to such confidentiality
agreement, except to the extent necessary for such Party to enforce its rights
under the Agreement.
5.8    Taxes. All amounts due hereunder exclude all applicable withholding,
sales, use, and other taxes and duties, and Viking shall be responsible for
payment of all such taxes (other than taxes based on Licensor’s income) and
duties and any related penalties and interest, arising from the payment of
amounts due under this Agreement. The Parties agree to cooperate with one
another and use commercially reasonable efforts to avoid or reduce tax
withholding or similar obligations in respect of royalties, milestone payments,
and other payments made by Viking under this Agreement. To the extent Viking is
required to withhold taxes on any payment under this Agreement, Viking shall pay
the amounts of such taxes to the proper governmental authority in a timely
manner and promptly transmit to Ligand official receipts issued by the
appropriate taxing authority and/or an official tax certificate, or such other
evidence as Ligand may reasonably request, to establish that such taxes have
been paid. Ligand shall provide Viking any tax forms that may be reasonably
necessary in order for Viking to not withhold tax or to withhold tax at a
reduced rate under an applicable bilateral income tax treaty. Ligand shall use
commercially reasonable efforts to provide any such tax forms to Viking at least
[***] days before the due date for any payment for which Ligand desires that
Viking apply a reduced withholding rate. Each Party shall provide the other with
reasonable assistance to enable the recovery, as permitted by applicable law, of
withholding taxes, value added taxes, or similar obligations resulting from
payments made under this Agreement, such recovery to be for the benefit of the
Party bearing such withholding tax or value added tax. [***].
ARTICLE VI    
INVENTIONS AND PATENTS
6.1    Certification Under Drug Price Competition and Patent Restoration Act.
Each Party shall immediately give written notice to the other Party of any
certification of which they become aware filed pursuant to 21 U.S.C. Section
355(b)(2)(A) (or any amendment or successor statute thereto) claiming that any
Licensor Patents Covering a Compound or a Licensed Product, or the manufacture
or use of each of the foregoing, are invalid or unenforceable, or that
infringement will not arise from the manufacture, use or sale in the US of a
Licensed Product by a Third Party.
6.2    Listing of Patents. [***] shall have the sole right to determine which of
the Licensor Patents, if any, shall be listed for inclusion in the Approved Drug
Products with Therapeutic Equivalence Evaluations pursuant to 21 U.S.C. Section
355, or any successor Law in the United States, together with any comparable
Laws in any other country.
6.3    Ownership. All Licensor Technology and all intellectual property rights
in the same shall be owned by Licensor and nothing in this Agreement shall amend
or otherwise affect the same. To the extent, if any, that Viking acquires any
right, title or interest in and to any Licensor Technology and intellectual
property rights in the same, Viking hereby irrevocably assigns to the applicable
Ligand Party any right, title and interest worldwide in and to the same
effective immediately upon the inception, conception, creation or development
thereof. The right to file, prosecute and maintain Licensor Patents shall be as
set forth in Section 6.4 below. Any technology or other Know-How invented or
developed after the Effective Date by or for Viking or otherwise in connection
with a Licensed Program, including without limitation derivatives or
improvements of Licensor Technology (“Developed Know-How”), and all intellectual
property rights in the same (“Developed IP” and collectively with Developed
Know-How, “Developed Technology”) shall be owned by Viking and nothing in this
Agreement shall amend or otherwise affect the same. [***]. If Viking elects not
to file, prosecute or maintain Developed IP in Viking’s name in a Major Market,
then it shall notify Ligand in writing at least [***] days before any deadline
applicable to the filing, prosecution or maintenance of such Developed IP, as
the case may be, or any other date by which an action must be taken to establish
or preserve such Developed IP in such Major Market. In such case, Licensor shall
have the option to pursue the filing or support the continued prosecution or
maintenance of such Developed IP in such Major Market, [***], and Viking shall
give Licensor reasonable cooperation in connection therewith.
6.4    Patent Prosecution and Maintenance.
(a)    Licensor Patents. Licensor shall have the first right to file, prosecute
and maintain Licensor Patents in Licensor’s name. [***] promptly and regularly
informed of the course of the filing and prosecution of Licensor Patents or
related proceedings (e.g. interferences, oppositions, reexaminations, reissues,
revocations or nullifications) in a timely manner, and [***]. At Licensor’s
request, Viking will provide Licensor with [***]assistance in prosecuting
Licensor Patents to the extent possible.
(b)    Election not to File and Prosecute Licensor Patents. If Licensor elects
not to file, prosecute or maintain a Licensor Patent in Licensor’s name in a
Major Market, then it shall notify Viking in writing at least [***] days before
any deadline applicable to the filing, prosecution or maintenance of such
Licensor Patent, as the case may be, or any other date by which an action must
be taken to establish or preserve such Licensor Patent in such Major Market. In
such case, Viking shall have the option to pursue the filing or support the
continued prosecution or maintenance of such Licensor Patent in such Major
Market, [***], and Licensor shall give Viking reasonable cooperation in
connection therewith; provided that [***] the filing or supporting the continued
prosecution or maintenance of such Licensor Patent in such Major Market pursuant
to this Section 6.4(b).
6.5    Enforcement of Patents.
(a)    Notice. If either Party believes that a Licensor Patent is being
infringed, or that Licensor Know-How has been misappropriated, by a Third Party
or if a Third Party claims that any Licensor Patent is invalid or unenforceable,
the Party possessing such knowledge or belief shall notify the other Party and
provide it with details of such infringement, misappropriation or claim that are
known by such Party.
(b)    Right to Bring an Action. If such infringement, misappropriation or claim
is in one or more of the Major Markets, [***]] shall have the exclusive right to
attempt to resolve such infringement or claim, including by filing an
infringement or misappropriation suit, defending against or bringing a
declaratory judgment action as to such claim or taking other similar action
(each, “initiation” of an “Action”) and (subject to Section 6.5(d)) to
compromise or settle such infringement or claim. At [***] request, [***] shall
[***] provide [***] with all relevant documentation (as may be requested by
[***]) evidencing that [***]. If [***] does not intend to initiate an Action,
[***] shall promptly inform [***]. If [***] does not initiate an Action with
respect to such an infringement or claim within [***] days following notice
thereof, [***] shall have the right to attempt to resolve such infringement,
misappropriation claim or other claim, including by initiating an Action, and
(subject to Section 6.5(d)) to compromise or settle such infringement,
misappropriation claim or other claim. [***] shall have the sole and exclusive
right to select counsel for any suit initiated by it pursuant to this Section
6.5. If a Party initiates an Action but then elects not to pursue the Action,
the other Party shall have the right (but not the obligation) to take over the
Action, in which case the second Party shall be deemed to have been the
initiating Party.
(c)    Costs of an Action. Subject to the respective indemnity obligations of
the Parties set forth in Article IX and Section 6.5(e), [***] involved in an
Action under Section 6.5(b) shall [***] incurred in connection with such Action.
[***] shall have the right to join [***] an Action relating to a Licensor Patent
or Licensor Know-How, initiated by the other Party.
(d)    Settlement. Neither Party shall settle or otherwise compromise (or
resolve by consent to the entry of judgment upon) any Action by admitting that
any Licensor Patent is to any extent invalid or unenforceable, or that any
Licensor Know-How is not protected or has not been misappropriated, without the
other Party’s prior written consent [***].
(e)    Reasonable Assistance. The Party not enforcing or defending Licensor
Patents shall provide reasonable assistance to the other Party, including
providing access to relevant documents and other evidence and making its
employees and consultants available, subject to [***].
(f)    Distribution of Amounts Recovered. Any amounts recovered by the Party
initiating an Action pursuant to this Section 6.5, whether by settlement or
judgment, shall be allocated in the following order: [***].
6.6    Third Party Actions Claiming Infringement.
(d)    Notice. If a Party becomes aware of any Third Party Action, such Party
shall promptly notify the other Party of all details regarding such claim or
action that is reasonably available to such Party.
(e)    Right to Defend. [***] shall have the right, at its sole expense, but not
the obligation, to defend a Third Party Action described in Section 6.6(a) and
(subject to Section 6.6(f)) to compromise or settle such Third Party Action. If
[***] such Third Party Action within [***] days of receipt/sending of notice
under Section 6.6(a), then [***] shall have the right, at its sole expense, to
defend such Third Party Action and (subject to Section 6.6(f)) to compromise or
settle such Third Party Action. The Party defending such Third Party Action
shall have the sole and exclusive right to select counsel for such Third Party
Action.
(f)    Consultation. The Party defending a Third Party Action pursuant to
Section 6.6(b) shall be the “Controlling Party”. The Controlling Party shall
consult with the non-Controlling Party, pursuant to an appropriate joint defense
or common interest agreement, on all material aspects of the defense. The
non-Controlling Party shall have a reasonable opportunity for meaningful
participation in decision-making and formulation of defense strategy. The
Parties shall reasonably cooperate with each other in all such actions or
proceedings. The non-Controlling Party will be entitled to join the Third Party
Action and be represented by independent counsel of its own choice at its own
expense.
(g)    Appeal. In the event that a judgment in a Third Party Action is entered
against either Party and an appeal is available, the Controlling Party shall
have the first right, but not the obligation, to file such appeal. In the event
the Controlling Party does not desire to file such an appeal, it will promptly,
in a reasonable time period (i.e., with sufficient time for the non-Controlling
Party to take whatever action may be necessary) before the date on which such
right to appeal will lapse or otherwise diminish, permit the non-Controlling
Party to pursue such appeal [***]. If applicable Law requires the other Party’s
involvement in an appeal, the other Party shall be a nominal party of the appeal
and shall provide reasonable cooperation to such Party [***].
(h)    Costs of an Action. Subject to the respective indemnity obligations of
the Parties set forth in Article IX, [***] shall pay [***] associated with such
Third Party Action other than [***] such Third Party Action (as provided in the
last sentence of Section 6.6(c)).
(i)    No Settlement Without Consent. Neither Party shall settle or otherwise
compromise (or resolve by consent to the entry of judgment upon) any Third Party
Action by admitting that any Licensor Patent is to any extent invalid or
unenforceable or that any Licensed Product, or its use, Development, manufacture
or sale infringes such Third Party’s intellectual property rights, in each case
without the other Party’s prior written consent [***]
ARTICLE VII    
CONFIDENTIALITY
7.1    Confidentiality Obligations. Each Party agrees that, for the Term and for
[***] years thereafter, such Party shall, and shall ensure that its officers,
directors, employees, consultants, contractors and agents shall, keep completely
confidential and not publish or otherwise disclose and not use for any purpose
except as expressly permitted hereunder any Confidential Information disclosed
to it by the other Party pursuant to this Agreement or any predecessor
agreement. The foregoing obligations shall not apply to any Confidential
Information disclosed by a Party hereunder to the extent that the receiving
Party can demonstrate by written records that such Confidential Information:
(e)    was already known to the receiving Party or its Affiliates, other than
under an obligation of confidentiality, at the time of disclosure;
(f)    was generally available to the public or otherwise part of the public
domain at the time of its disclosure to the receiving Party;
(g)    became generally available to the public or otherwise part of the public
domain after its disclosure and other than through any act or omission of the
receiving Party (or its consultants, contractors and agents) in breach of this
Agreement;
(h)    was subsequently lawfully disclosed to the receiving Party or its
Affiliates by a Third Party without an obligation of confidentiality other than
in contravention of a confidentiality obligation of such Third Party; or
(i)    was developed or discovered by employees or agents of the receiving Party
or its Affiliates who had no access to the Confidential Information of the
disclosing Party.
Notwithstanding the above obligations of confidentiality and non-use, a Party
may disclose information to the extent that such disclosure is reasonably
necessary in connection with:
(i)    filing or prosecuting patent applications, subject to the terms of
Section 6.4;
(ii)    prosecuting or defending litigation;
(iii)    conducting pre-clinical studies or clinical trials pursuant to this
Agreement;
(iv)    seeking Regulatory Approval of a Licensed Product; or
(v)    complying with applicable Law, including securities Law and the rules of
any securities exchange or market on which a Party’s securities are listed or
traded.
In addition to the foregoing, Viking may, in furtherance of its rights under
this Agreement, disclose Confidential Information of Licensor to any Third
Party, provided that such Third Party is bound by obligations of
confidentiality/non-use at least as stringent as the ones herein. Viking shall
be responsible to Licensor for any breach of confidentiality/non-use by such
Third Parties.
In making any disclosures set forth in clauses (i) through (v) above, the
disclosing Party shall, where reasonably practicable, give such advance notice
to the other Party of such disclosure requirement as is reasonable under the
circumstances and will use its reasonable efforts to cooperate with the other
Party in order to secure confidential treatment of such Confidential Information
required to be disclosed. In addition, in connection with any permitted filing
by either Party of this Agreement with any Governmental Body, included but not
limited to the Securities and Exchange Commission, the filing Party shall
endeavor to obtain confidential treatment of economic, trade secret information
and such other information as may be requested by the other Party, and shall
provide the other Party with the proposed confidential treatment request with
reasonable time for such other Party to provide comments, and shall include in
such confidential treatment request all reasonable comments of the other Party.
7.2    Press Releases and Disclosure. Either Party may make press releases or
public announcements regarding this Agreement or any matter covered by this
Agreement, including the Development or Commercialization of Licensed Products,
but such Party shall, except to the extent legally obligated to do so otherwise,
use Commercially Reasonable Efforts to provide the text of such planned
disclosure to the other Party [***] before disclosure, and will consider all
reasonable comments of the other Party regarding such disclosure. Provided, that
neither Party shall use the name, trademark, trade name or logo of the other
Party, its Affiliates or their respective employee(s) in any publicity,
promotion, news release or public disclosure relating to this Agreement or its
subject matter, without the prior express written permission of the other Party,
such permission not to be unreasonably withheld, except as may be required by
Law or required by the rules of an applicable US national securities exchange.
ARTICLE VIII    
REPRESENTATIONS, WARRANTIES AND COVENANTS
8.1    Representations and Warranties. (a) Viking represents and warrants to
each of Metabasis and Ligand, and (b) each of Metabasis and Ligand represents
and warrants to Viking, in each case as of the Effective Date:
(a)    it is duly organized and validly existing under the Laws of the
jurisdiction of its incorporation or organization;
(b)    it has taken all action necessary to authorize the execution and delivery
of this Agreement and the performance of its obligations under this Agreement;
(c)    this Agreement is a legal and valid obligation of it, binding upon it and
enforceable against it in accordance with the terms of this Agreement, except as
enforcement may be limited by applicable bankruptcy, fraudulent conveyance,
insolvency, reorganization, moratorium and other laws relating to or affecting
creditors’ rights generally and by general equitable principles; and the
execution, delivery and performance of this Agreement by it does not conflict
with, breach or create in any Third Party the right to accelerate, terminate or
modify any agreement or instrument to which it is a party or by which it is
bound, and does not violate any Law of any Governmental Body having authority
over it; and
(d)    it has all right, power and authority to enter into this Agreement, and
to perform its obligations under this Agreement.
8.2    Additional Representations and Warranties of Licensor. Each of Metabasis
and Ligand (jointly and severally) represents and warrants to Viking that, as of
the Effective Date:
(c)    No consent by any Third Party or Governmental Body is required with
respect to the execution and delivery of this Agreement by it or the
consummation by it of the transactions contemplated hereby;
(d)    To its Knowledge, no claims have been asserted or threatened by any
Person (i) challenging the validity, effective status, or ownership of Licensor
Technology, and/or (ii) to the effect that the use, reproduction, modification,
manufacturing, distribution, licensing, sublicensing, sale or any other exercise
of rights in any of Licensor Technology infringes or will infringe on any
intellectual property right of any Person; and to its Knowledge, no such claims
have been asserted or are threatened;
(e)    To its Knowledge, the Licensor Patents are subsisting and are not the
subject of any litigation procedure, discovery process, interference, reissue,
reexamination, opposition, appeal proceedings or any other legal dispute;
(f)    The Licensor Patents constitute all Patent Rights owned or Controlled by
Licensor that are directly related to, are necessary for or are actually used in
the research, Development, manufacture, use and Commercialization of the
Licensed Products as currently envisioned;
(g)    Licensor has not subcontracted or licensed to a Third Party the right to
Develop a Competing Product;
(h)    the Licensor Know-How listed on SCHEDULE 2 hereto (as amended from time
to time on or before the Effective Date) constitutes all Know-How owned or
Controlled by Licensor that is directly related to, is necessary for or is
actually used in the research, Development, manufacture, use and
Commercialization of the Licensed Products as currently envisioned;
(i)    the Licensor Materials listed on SCHEDULE 3 hereto (as amended from time
to time on or before the Effective Date) constitute each compound owned or
Controlled by Licensor that is directly related to, is necessary for or is
actually used in the research, Development, manufacture, use and
Commercialization of the Licensed Products as currently envisioned;
(j)    to its Knowledge, no Third Party has filed, pursued or maintained or
threatened in writing to file, pursue or maintain any claim, lawsuit, charge,
complaint or other action alleging that any Licensor Technology is invalid or
unenforceable;
(k)    Licensor has the full right to provide the Licensor Materials to Viking
and to transfer to Viking the Licensor Materials to be provided to Viking
pursuant to this Agreement; and
(l)    Licensor has not previously licensed, assigned, transferred, or otherwise
conveyed any right, title or interest in and to the Licensor Technology to any
Third Party for the field of fructose-1,6-bisphosphatase inhibition, including
but not limited to any rights to any Licensor Technology or Licensed Products.
8.3    Disclaimer. Notwithstanding the representations and warranties set forth
in this Article VIII, Viking acknowledges and accepts the risks inherent in
attempting to Develop and Commercialize any pharmaceutical product. There is no
implied representation that the Compounds can be successfully Developed or
Commercialized. The representations and warranties set forth in this Article
VIII are provided in lieu of, and each Party hereby disclaims, all other
warranties, express and implied, relating to the subject matter of this
Agreement, the Licensor Technology, the Compounds, the Licensed Products and/or
any toxicology and/or scientific data provided hereunder including but not
limited to the implied warranties of merchantability and fitness for a
particular purpose, title and non-infringement of third party rights. Each
Party’s representations and warranties under this Agreement are solely for the
benefit of the other Party and may be asserted only by the other Party and not
by any Affiliate, Sublicensee or any customer of the other Party, its Affiliates
or Sublicensees. Each Party, its Affiliates and Sublicensees shall be solely
responsible for all representations and warranties that it, its Affiliates or
Sublicensees make to any customer, Affiliates or Sublicensees.
ARTICLE IX    
INDEMNIFICATION AND INSURANCE
9.1    Indemnification by Viking. Except to the extent Licensor has an
obligation to indemnify Viking pursuant to Section 9.2 below, Viking shall
indemnify, defend and hold Licensor and each of their respective employees,
officers, directors and agents (the “Licensor Indemnitees”) harmless from and
against any and all actions, judgments, settlements, liabilities, damages,
penalties, fines, losses, costs and expenses (including reasonable attorneys’
fees and expenses) to the extent arising out of any Third Party claim, demand,
action or other proceeding (each, a “Claim”) related to (a) Viking’s performance
of its obligations or exercise (by it or its Affiliates or Sublicensees) of its
rights under this Agreement; (b) breach by Viking of its representations or
warranties set forth in Article VIII; (c) any clinical study conducted by or on
behalf of Viking; (d) the research, Development or Commercialization of Licensed
Products by Viking, its Affiliates, Sublicensees, distributors or agents;
provided, however, that Viking’s obligations pursuant to this Section 9.1 shall
not apply (i) to the extent such claims or suits result from the negligence or
willful misconduct of any of the Licensor Indemnitees, or (ii) with respect to
claims or suits arising out of breach by Licensor of its representations,
warranties or covenants set forth in Article VIII.
9.2    Indemnification by Licensor. Licensor shall indemnify, defend and hold
Viking and its Affiliates and each of their respective agents, employees,
officers and directors (the “Viking Indemnitees”) harmless from and against any
and all actions, judgments, settlements, liability, damage, loss, cost or
expense (including reasonable attorney’s fees) to the extent arising out of
Third Party claims or suits related to (a) Licensor’s performance of its
obligations under this Agreement; (b) breach by Licensor of its representations,
warranties or covenants set forth in Article VIII; or (c) the research or
Development of Compounds before the Effective Date; provided, however, that
Licensor’s obligations pursuant to this Section 9.2 shall not apply (i) to the
extent that such claims or suits result from the negligence or willful
misconduct of any of the Viking Indemnitees or (ii) with respect to claims or
suits arising out of a breach by Viking of its representations or warranties set
forth in Article VIII.
9.3    No Consequential Damages. IN NO EVENT SHALL EITHER PARTY OR ANY OF ITS
AFFILIATES BE LIABLE TO THE OTHER PARTY OR ANY OF ITS AFFILIATES FOR SPECIAL,
INDIRECT, INCIDENTAL, CONSEQUENTIAL OR PUNITIVE DAMAGES, INCLUDING LOSS OF
PROFITS, WHETHER IN CONTRACT, WARRANTY, TORT, NEGLIGENCE, STRICT LIABILITY OR
OTHERWISE, ARISING OUT OF OR RELATING TO THIS AGREEMENT, THE SUBJECT MATTER
HEREOF, THE TRANSACTIONS CONTEMPLATED HEREIN OR ANY BREACH HEREOF.
9.4    Procedure. The Party intending to claim indemnification under this
Article IX (an “Indemnified Party”) shall promptly notify the other party (the
“Indemnifying Party”) of any Claim in respect of which the Indemnified Party
intends to claim such indemnification, and the Indemnifying Party shall assume
the defense thereof using defense counsel reasonably acceptable to the
Indemnified Party; provided, however, that if the Indemnifying Party assumes the
defense, the Indemnified Party shall have the right to employ counsel separate
from counsel employed by the Indemnifying Party in any such action and to
participate in the defense thereof, but the fees and expenses of such counsel
employed by the Indemnified Party shall be at the sole cost and expense of the
Indemnified Party unless the named parties to any action or proceeding include
both the Indemnifying Party and the Indemnified Party and a representation of
both the Indemnifying Party and the Indemnified Party by the same counsel would
be inappropriate due to the actual or potential differing interests between
them. (Notwithstanding the foregoing, no delay or deficiency on the part of the
Indemnified Party in so notifying the Indemnifying Party will relieve the
Indemnifying Party of any liability or obligation under this Agreement except to
the extent the Indemnifying Party has suffered actual prejudice directly caused
by the delay or other deficiency.) If the Indemnifying Party shall fail to
assume the defense of and reasonably defend such Claim, the Indemnified Party
shall have the right to retain or assume control of such defense and the
Indemnifying Party shall pay (as incurred and on demand) the fees and expenses
of counsel retained by the Indemnified Party. The Indemnifying Party shall have
the right to settle such Claim; provided, that the Indemnifying Party shall
obtain the prior written consent (which shall not be unreasonably withheld or
delayed) of the Indemnified Party before entering into any settlement of (or
resolving by consent to the entry of judgment upon) such Claim unless (a) there
is no finding or admission of any violation of law or any violation of the
rights of any Person by an Indemnified Party, no requirement that the
Indemnified Party admit negligence, fault or culpability, no requirement that
the Indemnified Party take (or refrain from taking) any action and no adverse
effect on any other claims that may be made by or against the Indemnified Party
and (b) the sole relief provided is monetary damages that are paid in full by
the Indemnifying Party. Regardless of who controls the defense, the other Party
shall reasonably cooperate in the defense as may be requested. Without
limitation, the Indemnified Party, and its directors, officers, advisers, agents
and employees, shall cooperate fully with the Indemnifying Party and its legal
representatives in the investigation and defense of any Claim.
9.5    Expenses. As the Parties intend complete indemnification, all costs and
expenses of enforcing any provision of this Article IX shall also be reimbursed
by the Indemnifying Party.
9.6    Insurance. During the Term and for [***] thereafter, Viking shall obtain
and maintain, at its own cost and expense, product liability insurance in
amounts, that are reasonable and customary in the United States pharmaceutical
and biotechnology industry for companies engaged in comparable activities, with
Metabasis and Ligand identified as additional named insureds. It is understood
and agreed that this insurance shall not be construed to limit Viking’s
liability with respect to its indemnification obligations hereunder. Viking
shall provide to Ligand upon request a certificate evidencing the insurance
Viking is required to obtain and keep in force under this Section 9.6.
ARTICLE X    
TERM AND TERMINATION
10.1    Term. The term of this Agreement shall commence on the Effective Date
and, unless earlier terminated as provided in this Article X, shall continue in
full force and effect in perpetuity (the “Term”). The Parties confirm that
subject to the foregoing sentence, this Agreement shall not be terminated or
invalidated by any future determination that any or all of the Licensor Patents
have expired or been invalidated.
10.2    Ligand Termination Rights.
(a)    For Convenience. Ligand shall have the right to terminate this Agreement
in its entirety immediately by Ligand providing written notice to Viking if, on
or before April 30, 2015, Viking has neither (i) completed its Public Offering
nor (ii) received aggregate net proceeds of at least Twenty Million Dollars
($20,000,000) in one or more Private Financings (either (i) or (ii), a
“Qualified Financing”); provided that in the event Viking has not completed a
Qualified Financing by [***].
(b)    Viking Bankruptcy. Ligand shall have the right to terminate this
Agreement in its entirety immediately by written notice to Viking if Viking
avails itself of or becomes subject to any petition or proceeding under any
statute of any state or country relating to insolvency or the protection of the
rights of creditors, or any other insolvency or bankruptcy proceeding or similar
proceeding for the settlement of Viking’s debt is instituted.
10.3    Termination upon Material Breach. If Viking, on one hand, and a Ligand
Party, on the other hand, fails to make a payment of an undisputed amount when
due, then Viking if a Ligand Party is the Party in default or Ligand if Viking
is the Party in default may give to the defaulting Party a written notice
specifying the nature of the default, requiring it to cure such default. If such
payment default is not cured within [***] days after the receipt of such notice,
then Viking if a Ligand Party is the Party in default or Ligand if Viking is the
Party in default shall be entitled to terminate this Agreement immediately by
written notice to the Party in default. If a Party defaults on any of its
“material and substantial” obligations under this Agreement, then Viking if a
Ligand Party is the Party in default or Ligand if Viking is the Party in default
may give to the defaulting Party a written notice specifying the nature of the
default, requiring it to cure such default. If the Party in default, after using
Commercially Reasonable Efforts, does not cure a curable default within [***]
days after the receipt of such notice or, if such curable default is not curable
within [***] days, as promptly thereafter as possible using Commercially
Reasonable Efforts, then Viking if a Ligand Party is the Party in default or
Ligand if Viking is the Party in default shall be entitled to terminate this
Agreement immediately by written notice to the other Party. For clarity and not
be way of limitation, Viking’s diligence obligations under Section 3.4 are
“material and substantial” obligations under this Agreement, provided that,
notwithstanding this Section 10.3 or otherwise, in the event of a default by
Viking of its diligence obligations under Section 3.4 or its obligations under
SCHEDULE 5, the remedial process specified in SCHEDULE 5 shall apply and Ligand
Party’s right to terminate shall apply only on a Licensed Program-by-Licensed
Program basis and only as expressly provided in SCHEDULE 5. For further clarity
and not be way of limitation, any breach by Licensor other than the Ligand Party
shall be and shall be deemed to be a breach by the Ligand Party.
10.4    Effects of Termination.
(a)    Survival (Applicable to Termination).
(i)    Articles I (Definitions), IX (Indemnification and Insurance) and XI
(Miscellaneous Provisions) and Sections 5.5 (Royalty Reports and Records
Retention), 5.6 (Late Payments), 5.7 (Audits), 5.8 (Taxes), 6.3 (Ownership), 7.1
(Confidentiality Obligations) and 10.4 (Effects of Termination), and Article VI
(to the extent of any Action or Third Party Action which was begun prior to
termination) hereof shall survive the termination of this Agreement for any
reason.
(ii)    Termination of this Agreement or any Licensed Program shall not relieve
the Parties of any liability that accrued hereunder before the effective date of
such termination, as to the Agreement or such Licensed Program, as the case may
be. In addition, termination of this Agreement or any Licensed Program shall not
preclude either Party from pursuing all rights and remedies it may have
hereunder or at Law or in equity with respect to any breach of or default under
this Agreement or with respect to such Licensed Program nor prejudice either
Party’s right to obtain performance of any obligation.
(b)    Other Effects of Termination (Entire Agreement). Upon termination of this
Agreement in accordance with the terms hereof:
(i)    all licenses granted to Viking hereunder shall terminate.
(ii)    Viking shall, upon written request by Ligand and subject to Licensor
assuming legal responsibility for any clinical trials of the Licensed Products
then ongoing, assign and transfer to Licensor (or to such transferee as Ligand
may direct) at no cost to Licensor all regulatory documentation and Regulatory
Approvals prepared or obtained by or on behalf of Viking before the date of such
termination, to the extent solely related to Licensed Products and transferable,
and Viking shall have the right to retain one copy of such transferred
documentation and Regulatory Approvals for record-keeping purposes. If Ligand
does not make any request of Viking pursuant to this subsection (b)(ii), Viking
shall wind down any ongoing Clinical Trials with respect to the Licensed
Products at no cost to Licensor.
(iii)    Viking shall, upon written request by Ligand, return to Licensor [***]
or, if Ligand so instructs, destroy, all relevant records and materials in its
possession or control containing or comprising the Licensor Know-How and the
Licensor Materials, and all other Confidential Information of Licensor.
(iv)    Viking shall, upon written request by Ligand, sell and transfer to
Licensor (or to such transferee as Ligand may direct) at a price equal to 125%
of Viking’s costs of goods (determined in accordance with GAAP), any and all
chemical, biological or physical materials relating to or comprising the
Licensed Products, including clinical supplies of Licensed Products, that are
Controlled by Viking (other than Licensor Materials which are addressed in
subsection (b)(iii) above). [***] If Ligand has made no such written request
within [***] after such termination, Viking shall destroy any and all chemical,
biological or physical materials relating to or comprising the Licensed
Products, including clinical supplies of Licensed Products, that are Controlled
by Viking.
(v)    Viking and its Affiliates and Sublicensees shall be entitled, during the
6 month period following such termination, to sell on the normal business terms
in existence before such termination, any finished commercial inventory of
Licensed Products which remains on hand as of the date of the termination,
provided that Viking shall pay to Licensor the royalties and sales milestones
applicable to said subsequent sales in accordance with the terms and conditions
set forth in this Agreement. Any finished commercial inventory remaining
following such 6 month period shall be offered [***]. It is understood that if
Licensor does not accept such offer Viking may, at its sole option and
discretion, destroy or retain such finished commercial inventory remaining
following such 6 month period, but shall have no license enabling it to sell
such materials to a Third Party.
(vi)    Viking shall (if Ligand so requests) assign the trademarks owned by
Viking relating to the Licensed Products to Licensor or otherwise transfer
rights to such trademarks to Licensor, upon commercially reasonable terms.
(vii)    Viking hereby grants to Licensor, exercisable only upon termination of
this Agreement by Ligand under Sections 10.2 or 10.3, a non-exclusive,
worldwide, royalty-bearing, sublicensable license under any Patent Rights and
Know-How Controlled by Viking (including without limitation any Developed
Technology) to the extent necessary to make, have made, import, use, offer to
sell and sell the Licensed Products anywhere in the world [***] on reasonable
terms and conditions to be agreed upon by the Parties in good faith upon any
such termination of this Agreement by Ligand.
(c)    Other Effects of Termination (One or More Licensed Programs). Upon
termination of a Licensed Program because of an event of a default by Viking of
its diligence obligations under Section 3.4 or its obligations under SCHEDULE 5:
(vi)    all licenses granted to Viking with respect to the Licensor Technology
and Licensed Products solely with respect to such terminated Licensed Program
hereunder shall terminate.
(vii)    Viking shall, upon written request by Ligand and subject to Licensor
assuming legal responsibility for any clinical trials of the Licensed Products
solely with respect to such terminated Licensed Program then ongoing, assign and
transfer to Licensor (or to such transferee as Ligand may direct), at no cost to
Licensor all regulatory documentation and Regulatory Approvals prepared or
obtained by or on behalf of Viking before the date of such termination, to the
extent solely related to such Licensed Products and transferable, and Viking
shall have the right to retain one copy of such transferred documentation and
Regulatory Approvals for record-keeping purposes. If Ligand does not make any
request of Viking pursuant to this subsection (c)(ii), Viking shall wind down
any ongoing Clinical Trials with respect to the Licensed Products solely with
respect to such terminated Licensed Program at no cost to Licensor.
(viii)    Viking shall, upon written request by Ligand, return to Licensor,
[***] or, if Ligand so instructs, destroy, all relevant records and materials in
its possession or control containing or comprising the Licensor Know-How and the
Licensor Materials solely with respect to such terminated Licensed Program, and
all other Confidential Information of Licensor solely with respect to such
terminated Licensed Program.
(ix)    Viking shall, upon written request by Ligand, sell and transfer to
Licensor (or to such transferee as Ligand may direct), at a price equal to 125%
of Viking’s costs of goods (determined in accordance with GAAP), any and all
chemical, biological or physical materials relating to or comprising the
Licensed Products solely with respect to such terminated Licensed Program,
including clinical supplies of such Licensed Products, that are Controlled by
Viking (other than Licensor Materials which are addressed in subsection (c)(iii)
above). [***] If Ligand has made no such written request within [***] after such
termination, Viking shall destroy any and all chemical, biological or physical
materials relating to or comprising such Licensed Products, including clinical
supplies of such Licensed Products, that are Controlled by Viking.
(x)    Viking and its Affiliates and Sublicensees shall be entitled, during the
6 month period following termination of such Licensed Program, to sell on the
normal business terms in existence before such termination, any finished
commercial inventory of Licensed Products solely with respect to such terminated
Licensed Program which remains on hand as of the date of the termination,
provided that Viking shall pay to Licensor the royalties and sales milestones
applicable to said subsequent sales in accordance with the terms and conditions
set forth in this Agreement. Any finished commercial inventory remaining
following such 6 month period shall be offered [***]. It is understood that if
Licensor does not accept such offer Viking may, at its sole option and
discretion, destroy or retain such finished commercial inventory remaining
following such 6 month period, but shall have no license enabling it to sell
such materials to a Third Party.
(xi)    Viking shall (if Ligand so requests) assign the trademarks owned by
Viking relating to the Licensed Products solely with respect to such terminated
Licensed Program to Licensor, or otherwise transfer rights to such trademarks to
Licensor upon commercially reasonable terms.
(xii)    Viking hereby grants to Licensor, exercisable only upon termination of
a Licensed Program by Ligand under Section 10.3, a non-exclusive, worldwide,
royalty-bearing, sublicensable license under any Patent Rights and Know-How
Controlled by Viking (including without limitation any Developed Technology) to
the extent necessary to make, have made, import, use, offer to sell and sell the
Licensed Products solely with respect to the terminated Licensed Program
anywhere in the world [***] on reasonable terms and conditions to be agreed upon
by the Parties in good faith upon any such termination of such Licensed Program
by Ligand.
(xiii)    For purposes of this Section 10.4(c), (A) references to “Licensor”
shall mean (I) Ligand if the terminated Licensed Program is the EPOR Program or
the SARM Program, and (II) Metabasis, if the terminated Licensed Program is the
DGAT-1 Program, the TR-Beta Program or the FBPase Program; and (B) references to
“at no cost to Licensor” shall mean [***].
ARTICLE XI    
MISCELLANEOUS PROVISIONS
11.1    Relationship of the Parties. Nothing in this Agreement is intended or
shall be deemed to constitute a partnership, agency, joint venture or
employer-employee relationship between the Parties. Neither Party shall have any
right nor authority to commit or legally bind the other Party in any way
whatsoever including, without limitation, the making of any agreement,
representation or warranty and each Party agrees to not purport to do so.
11.2    Assignment.
(a)    Any assignment not in accordance with this Section 11.2 shall be void.
(b)    No assignment shall relieve the assigning Party of any of its
responsibilities or obligations hereunder.
(c)    Viking may not transfer or assign its rights or delegate its obligations
under this Agreement, in whole or in part, by operation of law or otherwise, to
any Third Party without the prior written consent of Ligand, which consent shall
not be unreasonably withheld, conditioned or delayed; provided that,
notwithstanding the foregoing, Viking may assign its rights and/or delegate its
obligations under this Agreement to an Affiliate, to any Person in a transaction
in which Viking also assigns all of its right, title and interest in all or
substantially all of its assets, including without limitation, intellectual
property rights, to the same party contemporaneous with the assignment of this
Agreement, or to a successor, whether by way of merger, sale of stock or
otherwise, without Ligand’s prior written consent. As a condition to any
permitted assignment hereunder, the assignee must expressly assume, in a writing
delivered to Ligand (and in a form reasonably acceptable to Ligand) all of
Viking’s obligations under this Agreement, whether arising before, at or after
the assignment. For clarification, any assignment pursuant to a Change of
Control shall be subject to Section 11.18.
(d)    Neither Ligand nor Metabasis may transfer or assign its rights or
delegate its obligations under this Agreement, in whole or in part, by operation
of law or otherwise, to any Third Party without the prior written consent of
Viking, which consent shall not be unreasonably withheld, conditioned or
delayed; provided that, notwithstanding the foregoing, each of Ligand and
Metabasis may, without Viking’s prior written consent, assign its rights and/or
delegate its obligations under this Agreement to an Affiliate, or, with respect
to one or more Licensed Programs, to any Person in a transaction in which such
Ligand Party also assigns all of its right, title and interest in all of such
Licensed Program(s) assets, including without limitation, intellectual property
rights, to the same party contemporaneous with the assignment of this Agreement,
or to a successor, whether by way of merger, sale of all or substantially all of
its assets, sale of stock or otherwise. As a condition to any permitted
assignment hereunder, the assignee must expressly assume, in a writing delivered
to Viking (and in a form reasonably acceptable to Viking) all of the Ligand
Party’s applicable obligations under this Agreement, whether arising before, at
or after the assignment.
(e)    Viking or any Ligand Party may assign its right to receive proceeds under
this Agreement or grant a security interest in such right to receive proceeds to
one or more financial institutions providing financing to such Party pursuant to
the terms of a security or other agreement related to such financing.
11.3    Further Actions. Each Party agrees to execute, acknowledge and deliver
such further instruments and to do all such other acts as may be necessary or
appropriate in order to carry out the purposes and intent of this Agreement.
11.4    Force Majeure. Neither Party shall be liable to the other Party or be
deemed to have breached or defaulted under this Agreement for failure or delay
in the performance of any of its obligations under this Agreement (other than
obligations for the payment of money) for the time and to the extent such
failure or delay is caused by or results from acts of God, earthquake, riot,
civil commotion, terrorism, war, strikes or other labor disputes, fire, flood,
failure or delay of transportation, omissions or delays in acting by a
governmental authority, acts of a government or an agency thereof or judicial
orders or decrees or restrictions or any other like reason which is beyond the
control of the respective Party. The Party affected by force majeure shall
provide the other Party with full particulars thereof as soon as it becomes
aware of the same (including its best estimate of the likely extent and duration
of the interference with its activities), and shall use Commercially Reasonable
Efforts to overcome the difficulties created thereby and to resume performance
of its obligations hereunder as soon as practicable, and the time for
performance shall be extended for a number of days equal to the duration of the
force majeure.
11.5    Entire Agreement of the Parties; Amendments; Order of Precedence. This
Agreement and the Schedules hereto, together with the Option Agreement,
constitute and contain the entire understanding and agreement of the Parties
respecting the subject matter hereof and cancel and supersede any and all prior
or contemporaneous negotiations, correspondence, understandings and agreements
between or among the Parties, whether oral or written, regarding such subject
matter (provided, that any and all previous nondisclosure/nonuse obligations are
not superseded and remain in full force and effect in addition to the
nondisclosure/nonuse provisions hereof). In the event of a conflict or
inconsistency among this Agreement, the Schedules and the Option Agreement, the
order of precedence shall be as follows: (i) this Agreement, (ii) the Schedules
and (iii) the Option Agreement. No waiver, modification or amendment of any
provision of this Agreement shall be valid or effective unless made in a writing
referencing this Agreement and signed by a duly authorized officer of each
Party.
11.6    Captions. The captions to this Agreement are for convenience only, and
are to be of no force or effect in construing or interpreting any of the
provisions of this Agreement.
11.7    Governing Law; Venue. This Agreement shall be governed by and
interpreted in accordance with the laws of the State of California, excluding
application of any conflict of laws principles that would require application of
the Law of a jurisdiction outside of California, and will be subject to the
exclusive jurisdiction of the courts of competent jurisdiction located in San
Diego County, California.
11.8    Notices and Deliveries. Any notice, request, approval or consent
required or permitted to be given under this Agreement shall be in writing and
shall be deemed to have been sufficiently given if delivered in person,
transmitted by email or by express courier service to the Party to which it is
directed at its physical or email address shown below or such other physical or
email address as such Party shall have last given by notice to the other Party.
If to Viking, addressed to:
Viking Therapeutics, Inc.
11119 North Torrey Pines Road, Suite 50
La Jolla, CA 92037
Attention: Chief Executive Officer
Email: [***]
With a copy to:        


Jeffrey T. Hartlin
Matthew D. Berger
Paul Hastings LLP
1117 S. California Ave.
Palo Alto, CA 94304
Email:     jeffhartlin@paulhastings.com
Email:     mattberger@paulhastings.com


If to Ligand Party, addressed to:
Ligand Pharmaceuticals Incorporated
Metabasis Therapeutics, Inc.    
11119 North Torrey Pines Road, Suite 200
La Jolla, CA 92037
Attention: Vice President
Email:     [***]
With a copy to:        


General Counsel
Ligand Pharmaceuticals Incorporated
11119 North Torrey Pines Road, Suite 200
La Jolla, CA 92037
Email:     [***]




11.9    Waiver. A waiver by any Party of any of the terms and conditions of this
Agreement in any instance shall not be deemed or construed to be a waiver of
such term or condition for the future, or of any other term or condition hereof.
11.10    Rights and Remedies are Cumulative. Except to the extent expressly set
forth herein, all rights, remedies, undertakings, obligations and agreements
contained in or available upon violation of this Agreement shall be cumulative
and none of them shall be in limitation of any other remedy or right authorized
in law or in equity, or any undertaking, obligation or agreement of either
Party.
11.11    Severability. When possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable Law,
but if any provision of this Agreement is held to be prohibited by or invalid
under applicable Law, such provision will be ineffective only to the extent of
such prohibition or invalidity, without invalidating the remainder of this
Agreement. The Parties shall make a good faith effort to replace the invalid or
unenforceable provision with a valid one which in its economic effect is most
consistent with the invalid or unenforceable provision.
11.12    No Implied License. No right or license is granted to Viking hereunder
by implication, estoppel, or otherwise to any know-how, patent or other
intellectual property right owned or Controlled by Licensor, except by an
express license granted hereunder. No right or license is granted to Licensor
hereunder by implication, estoppel, or otherwise to any know-how, patent or
other intellectual property right owned or Controlled by Viking or its
Affiliates.
11.13    No Right of Set-Off. Notwithstanding anything to the contrary in this
Agreement, Viking shall not have a right to set-off any royalties, milestones or
other amount due to a Ligand Party under this Agreement against any damages
incurred by Viking for a breach by a Ligand Party of this Agreement.
11.14    Equitable Relief. Each Party recognizes that the covenants and
agreements herein and their continued performance as set forth in this Agreement
are necessary and critical to protect the legitimate interests of the other
Party, that the other Party would not have entered into this Agreement in the
absence of such covenants and agreements and the assurance of continued
performance as set forth in this Agreement, and that a Party’s breach or
threatened breach of such covenants and agreements shall cause the opposed Party
irreparable harm and significant injury, the amount of which will be extremely
difficult to estimate and ascertain, thus, making any remedy at law or in
damages inadequate. Therefore, each Party agrees that the other Party shall be
entitled to specific performance, an order restraining any breach or threatened
breach of such sections of this Agreement, and any other equitable relief
(including but not limited to interim injunctive relief), without the necessity
of posting of any bond or security. This right shall be in addition to and not
exclusive of any other remedy available to such other Party at law or in equity.
11.15    Interpretation. The language used in this Agreement is the language
chosen by the Parties to express their mutual intent, and no provision of this
Agreement shall be interpreted for or against a Party because that Party or its
attorney drafted the provision
11.16    Construction. The words “include,” “includes” and “including” shall be
deemed to be followed by the phrase “without limitation.” All references herein
to Articles, Sections and Schedules shall be deemed references to Articles and
Sections of, and Schedules to, this Agreement unless the context shall otherwise
require.
11.17    Counterparts. This Agreement may be executed in counterparts, each of
which will be deemed an original, and all of which together will be deemed to be
one and the same instrument. A facsimile or a portable document format (PDF)
copy of this Agreement, including the signature pages, will be deemed an
original.
11.18    Viking Change of Control. Viking must notify Ligand at least [***] days
prior to completion or consummation of any Viking Change of Control. Prior to a
consummation of a Public Offering, Viking may not complete or otherwise
consummate a Viking Change of Control without Ligand’s prior written consent. In
addition, Ligand shall have the right (in its sole discretion), at any time
after receipt of such notice, to elect to require Viking, including its
acquiring party, to (a) adopt reasonable procedures to be agreed upon in writing
with Ligand to prevent the disclosure of all Confidential Information of
Licensor and other information with respect to the Development and
Commercialization of Compounds or Licensed Products (the “Licensor Sensitive
Information”) beyond Viking personnel having access to and knowledge of Licensor
Sensitive Information prior to the Viking Change of Control, (b) control the
dissemination of Licensor Sensitive Information disclosed after the Viking
Change of Control, which procedures shall include reasonable restrictions on the
scope of any Licensor Sensitive Information to be provided by Licensor, and (c)
make adequate provision for the issuance of Viking Equity required under this
Agreement.
11.19    Ligand Change of Control. Ligand shall notify Viking at least [***]
days prior to completion or consummation of any Ligand Party Change of Control.
In addition, Viking shall have the right (in its sole discretion), at any time
after receipt of such notice, to elect to require the Ligand Party, including
its acquiring party, to (a) adopt reasonable procedures to be agreed upon in
writing with Viking to prevent the disclosure of all Confidential Information of
Viking and its Affiliates and other information with respect to the Development,
manufacture and Commercialization of Licensed Products (the “Viking Sensitive
Information”) beyond Licensor personnel having access to and knowledge of Viking
Sensitive Information prior to the Ligand Party Change of Control and (b)
control the dissemination of Viking Sensitive Information disclosed after the
Ligand Party Change of Control, which procedures shall include reasonable
restrictions on the scope of any Viking Sensitive Information to be provided by
Viking or its Affiliates.
11.20    No Solicitation. For a period of [***] years from the Effective Date,
Viking shall not solicit, induce, encourage or attempt to induce or encourage
any employee of Ligand Party to terminate his or her employment with Ligand
Party or to breach any other obligation to Ligand Party. This section is not
meant to encompass general solicitations such as may be found in newspaper
advertisements and the like.
11.21    Information for Financial Reporting. In addition to any reports
provided by the Parties hereunder or under the Loan and Security Agreement,
including the reports provided by Viking pursuant to Section 5.5, for as long as
the aggregate number of voting shares of Viking capital stock owned by Ligand
and Metabasis equals or exceeds [***] of the number of voting shares of Viking
capital stock then outstanding, Viking shall provide to Ligand such financial
information for each calendar month (the “Financial Information”) within [***]
days after the end of the first two calendar months in each calendar quarter and
not later than [***] days after the end of the third calendar month in each
calendar quarter to allow Ligand to accrue the proper expenses and revenues as
required by GAAP and required for consolidated financial reporting, if
applicable, under applicable Laws. Viking shall certify by a certificate signed
by its chief executive officer, president or chief financial officer that all
such financial information has been prepared in accordance with GAAP (other than
the exclusion of footnotes not ordinarily included in interim period financial
statements) and present fairly Viking’s financial position as at the dates
thereof and its results of operations for the periods then ended, subject to
normal year-end adjustments. Ligand agrees that, to the extent that Licensor
wishes to publicly disclose any of the Financial Information and identify such
Financial Information as being the financial information of Viking or any of its
Affiliates (the “Disclosure”), Licensor shall (i) provide such Disclosure to
Viking at least [***] business days prior to the date that Licensor issues such
Disclosure publicly, and (ii) consider in good faith any comments with respect
to such Disclosure provided by Viking to Ligand. Any Disclosures previously
disclosed by Viking or any of its Affiliates or previously reviewed by Viking
may be thereafter disclosed without the need for Viking’s additional review.
11.22    Nature of Rights. The rights granted to Viking hereunder are rights in
“intellectual property” within the scope of Section 101 of the United States
Bankruptcy Code (the “Code”). Viking shall have the rights set forth in this
Agreement with respect to the Licensor Technology when and as developed or
created. In addition, Viking, as a licensee of intellectual property rights
hereunder, shall have and may fully exercise all rights available to a licensee
under the Code, including, without limitation, under Section 365(n) and its
successors. In the event Licensor makes a general assignment for the benefit of
its creditors; applies for or consents to the appointment of a receiver, trustee
or liquidator for substantially all of its assets or such a receiver, trustee or
liquidator is appointed; or Licensor has filed against it an involuntary
petition of bankruptcy that has not been dismissed within [***] days thereof, or
files a voluntary petition of bankruptcy, or a petition or answer seeking
reorganization, or seeks to take advantage of any other law relating to relief
of debtors; or has wound up or liquidated its business, Viking shall have the
right to obtain (and Licensor or any trustee for Licensor or its assets shall,
at Viking’s written request, deliver to Viking) a copy of all embodiments
(including, without limitation, any work in progress) of any intellectual
property rights granted under this Agreement, including, without limitation, all
embodiments of the Licensor Technology, Licensor’s Confidential Information or
any other intellectual property necessary or useful for Viking to use or exploit
any Licensor Technology or to exercise its rights under this Agreement. In
addition, Licensor shall take all steps reasonably requested by Viking to
perfect, exercise and enforce its rights under this Agreement, including,
without limitation, filings in the U.S. Copyright Office and U.S. Patent and
Trademark Office, and under the Uniform Commercial Code.


IN WITNESS WHEREOF, the Parties have caused this Master License Agreement to be
executed and delivered by their respective duly authorized officers as of the
day and year first above written.
METABASIS THERAPEUTICS, INC.
VIKING THERAPEUTICS, INC.
By:     /s/ Charles Berkman        
Name: Charles Berkman
Title: Vice President, General Counsel and Secretary
By:     /s/ Brian Lian               
Name: Brian Lian, Ph.D.
Title: CEO
LIGAND PHARMACEUTICALS INCORPORATED
 
By:     /s/ Charles Berkman        
Name: Charles Berkman
Title: Vice President, General Counsel and Secretary
 





SCHEDULE 1
COMPOUNDS
FBPase Compounds
Count
Compound ID
 
[***]
[***]
 





SCHEDULE 1
COMPOUNDS
SARM Compounds
Count
Compound ID
 
[***]
[***]
 







SCHEDULE 1
COMPOUNDS
EPOR Compounds
Count
Compound ID
 
[***]
[***]
 



SCHEDULE 1
COMPOUNDS
TR-Beta Compounds
Count
Compound ID
 
[***]
[***]
 





SCHEDULE 1
COMPOUNDS
DGAT-1 Compounds
Count
Compound ID
 
[***]
[***]
 





SCHEDULE 2
LICENSOR KNOW-HOW
FBPase Program
Index
Folder
File
[***]
[***]
[***]



SCHEDULE 2
LICENSOR KNOW-HOW
SARM Program
Index
Folder
File
[***]
[***]
[***]



SCHEDULE 2
LICENSOR KNOW-HOW
EPOR Program
Index
Folder Name
File Name
[***]
[***]
[***]



SCHEDULE 2
LICENSOR KNOW-HOW
TR-Beta Program
Index
Folder
File
[***]
[***]
[***]



SCHEDULE 2
LICENSOR KNOW-HOW
DGAT-1 Program
Index
Folder
File
[***]
[***]
[***]







SCHEDULE 3
LICENSOR MATERIALS
FBPase Compounds
[***]


SCHEDULE 3
LICENSOR MATERIALS
SARM Compounds
[***]


SCHEDULE 3
LICENSOR MATERIALS
EPOR Compounds
[***]
SCHEDULE 3
LICENSOR MATERIALS
TR-Beta Compounds


[***]


SCHEDULE 3
LICENSOR MATERIALS
DGAT-1 Compounds
[***]






SCHEDULE 4
LICENSOR PATENT RIGHTS
DGAT-1 PATENTS
Docket No.
Client Reference
Serial No.
Title
Inventors
Date Filed
Comments
[***]
[***]
[***]
[***]
[***]
[***]
[***]



FBPASE PATENTS
Matter Code
App Serial No.
Status
Date Filed
Patent No.
Title
Date Issued
Expiration
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]





EPOR PATENTS
Case No.
Title of Invention:
Country:
Status:
Application No.
Filing Date:
Patent No.
Date Issued:
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]



SARM PATENTS
Case No.
Title
Country
Status
Application No.
Filing Date
Patent No
Date Issued
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]



TR-BETA PATENTS
Case No.
Title of Invention
Country:
Status:
Application No.
Filing Date:
Patent No:
Date Issued:
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]











--------------------------------------------------------------------------------






SCHEDULE 5


ADDITIONAL LICENSED PROGRAM DILIGENCE OBJECTIVES


LICENSED PROGRAMS: In addition, using Commercially Reasonable Efforts, Viking
will engage in Substantial Development Activities [***] for the Licensed
Programs listed below, unless Viking is precluded from doing so due to
regulatory reasons.


“Substantial Development Activities” shall mean the achievement of the following
objectives with respect to the applicable Licensed Program:


•
DGAT-1 PROGRAM: [***].



•
EPOR PROGRAM: [***].



•
SARM PROGRAM: [***].



•
TR-BETA PROGRAM: [***].



•
FBPASE PROGRAM: Following payment of the Exercise Fee, Viking shall [***].





In the event (A) that Viking fails to achieve the SARM Program objective set
forth above by [***] pursuant to this SCHEDULE 5 or (B) of a default by Viking
of a diligence obligation under Section 3.4 with respect to the SARM Program,
the Parties shall meet to discuss and (i) determine in good faith whether Viking
failed to perform its obligations with respect to the SARM Program under the
Agreement, including this SCHEDULE 5, and, if so, (ii) agree upon a mutually
acceptable reasonable remediation plan (the “SARM Remediation Plan”), both of
the foregoing (A) no later than [***] if the failure is with respect to the
Substantial Development Activity for the SARM Program, or (B) no later than
[***] days following the default by Viking of a diligence obligation under
Section 3.4 with respect to the SARM Program. If it is mutually determined that
Viking failed to perform its obligations with respect to the SARM Program under
this Agreement, including this SCHEDULE 5, and if the Parties are unable to
mutually agree upon a SARM Remediation Plan, then the Chief Executive Officers
of each of Ligand and Viking (the “Executive Officers”) shall have a
face-to-face meeting to attempt to solve the disagreement within the next [***]
days. In the event that the disagreement is still not resolved thereafter, then
Ligand will propose, in good faith and after taking into consideration Viking’s
position and comments, reasonable modifications to the SARM Remediation Plan
last proposed by Viking. If Viking does not accept such modified SARM
Remediation Plan, Ligand may terminate the SARM Program with [***] days prior
written notice (which shall be deemed to be a termination solely with respect to
the SARM Program by Ligand pursuant to Section 10.3 for all purposes under this
Agreement).


In the event that Viking anticipates that it will fail to achieve the EPOR
Program objective set forth above by [***] pursuant to this SCHEDULE 5, it may
elect to extend such date by an additional [***]




--------------------------------------------------------------------------------






months by providing to Ligand before [***] an irrevocable written election to
extend such date accompanied by a non-refundable EPOR Program extension fee in
the amount of [***], payable by cashier’s check or wire transfer to Ligand.
Following receipt of the EPOR Program extension fee, the date for achievement of
the EPOR Program objective shall be extended to [***]. For avoidance of doubt,
such date may only be extended once.


In the event that (A) Viking fails to achieve the Substantial Development
Activity objective as and by the date specified above, with respect to the EPOR
Program (as the same may be extended pursuant to this SCHEDULE 5), DGAT-1
Program, TR-Beta Program or FBPase Program pursuant to this SCHEDULE 5 (such
EPOR Program, DGAT-1 Program, TR-Beta Program and FBPase Program shall be
individually referred to as “Other Licensed Program” and collectively referred
to as “Other Licensed Programs”) or (B) of a default by Viking of a diligence
obligation under Section 3.4 with respect to an Other Licensed Program, the
Parties shall meet to discuss and (i) determine in good faith whether Viking
failed to perform its obligations with respect to a particular Other Licensed
Program under the Agreement, including this SCHEDULE 5, and, if so, (ii) agree
upon a mutually acceptable reasonable remediation plan for the Other Licensed
Program (the “Other Licensed Program Remediation Plan”) within [***] following
the specified date for such Other Licensed Program or following the default by
Viking of a diligence obligation under Section 3.4 with respect to the Other
Licensed Program, as applicable. If it is mutually determined that Viking failed
to perform its obligations with respect to such Other Licensed Program under the
Agreement, including this SCHEDULE 5, and if the Parties are unable to mutually
agree upon an Other Licensed Program Remediation Plan, then the Executive
Officers shall have a face-to-face meeting to attempt to solve the disagreement
within the next [***]. In the event that the disagreement is still not resolved
thereafter, then Ligand will propose, in good faith and after taking into
consideration Viking’s position and comments, reasonable modifications to the
Other Licensed Program Remediation Plan for such Other Licensed Program last
proposed by Viking. If Viking does not accept such modified Other Licensed
Program Remediation Plan, Ligand may terminate the particular Other Licensed
Program with [***] prior written notice (which shall be deemed to be a
termination solely with respect to such particular Other Licensed Program by the
applicable Ligand Party pursuant to Section 10.3 for all purposes under this
Agreement).


If the Parties do not agree on whether Viking failed to perform its obligations
under the Agreement, including this SCHEDULE 5, with respect to the EPOR Program
(as the same may be extended pursuant to this SCHEDULE 5), then the Executive
Officers shall have a face-to-face meeting to attempt to solve the disagreement
within the [***] or such longer period of time as may be agreed upon by the
Parties. In the event that the disagreement with respect to the EPOR Program is
still not resolved thereafter, either Party shall be entitled to commence
expedited arbitration proceedings to decide and resolve this single issue in San
Diego, California, pursuant to the then-current Rules of Arbitration of the
International Chamber of Commerce and the Parties agree to be bound by the award
of such tribunal. The arbitration shall consist of a single arbitrator mutually
agreed by the Parties or, in the absence of such agreement, each Party shall
select an arbitrator and those two arbitrators shall select a third arbitrator,
who shall serve as the chair of the tribunal.








--------------------------------------------------------------------------------






SCHEDULE 6


ISSUANCE OF VIKING SECURITIES


Licensed Program
Viking Securities to be Issued To:
Dollar Amount of Viking Securities to be Issued:
Number of Shares of Viking Securities
DGAT-1 Program
Metabasis
[***]
(1)
EPOR Program
Ligand
[***]
(1)
SARM Program
Ligand
[***]
(1)
TR-Beta Program
Metabasis
[***]
(1)
FBPase Program
Metabasis
[***]
(1)
TOTAL
 
$29,000,000
 



(1)
The aggregate number of shares of Viking Securities issued to Ligand and/or
Metabasis (collectively) pursuant to Section 5.1(b) and this SCHEDULE 6 shall be
as follows.



(a)    In the event the valuation of the Company as of immediately prior to the
Financing Transaction, based on the actual shares of capital stock outstanding
as of such time (the “Pre-Money Valuation”), is up to or equal to [***], the
aggregate number of shares of Viking Securities issued to Ligand and Metabasis
(collectively) pursuant to this Agreement shall be equal to:
    
[***]


(b)    In the event the Pre-Money Valuation is greater than [***], the aggregate
number of shares of Viking Securities issued to any Ligand and Metabasis
(collectively) pursuant to this Agreement shall be equal to:


[***]


** Includes the Exercise Fee




--------------------------------------------------------------------------------






SCHEDULE 7


LICENSED PRODUCT MILESTONES AND ROYALTIES1 


A.    Development and Commercial Milestones.
1.    FBPase Program: Viking shall pay Metabasis the following one-time,
non-refundable milestone payments with respect to the first, second, third and
fourth different Indication of a Licensed Product containing an FBPase Compound
to achieve the following milestone events (without regard to whether the
Licensed Product which addresses and achieves a milestone event with respect to
a respective Indication also achieved the same (or any other) milestone event as
to another one or more of the Indications) and whether achieved by Viking, its
Affiliate or its Sublicensee.


Milestone event payable for each Indication up to the fourth Indication
Milestone Payment
[***]
[***]



For the avoidance of doubt, the total maximum milestone payments payable under
this Section A.1 for all Licensed Products containing an FBPase Compound and all
Indications are $240,000,000.
With respect to each milestone event, the milestone payments to be made under
this Section A.1 shall be due and payable only once (or up to four times, as the
case may be) as indicated, even if an Indication is discontinued after a
milestone payment has been made.
2.    DGAT-1 Program: Viking shall pay Metabasis the following one-time,
non-refundable milestone payments with respect to the first and second different
Indication of a Licensed Product containing a DGAT-1 Compound to achieve the
following milestone events (without regard to whether the Licensed Product which
addresses and achieves a milestone event with respect to a respective Indication
also achieved the same (or any other) milestone event as to another one or more
of the Indications) whether achieved by Viking, its Affiliate or its
Sublicensee.


Milestone event payable for each Indication up to the second Indication


Milestone Payment
[***]
[***]







--------------------------------------------------------------------------------






For the avoidance of doubt, the total maximum milestone payments payable under
this Section A.2 for all Licensed Products containing a DGAT-1 Compound are
$156,000,000.
With respect to each milestone event, the milestone payments to be made under
this Section A.2 shall be due and payable only once (or up to two times, as the
case may be) as indicated, even if the Development of a particular Licensed
Product is discontinued after a milestone payment has been made.
3.    EPOR Program: Viking shall pay Ligand the following one-time,
non-refundable milestone payments with respect to the first, second and third
different Indication of a Licensed Product containing an EPOR Compound to
achieve the following milestone events (without regard to whether the Licensed
Product which addresses and achieves a milestone event with respect to a
respective Indication also achieved the same (or any other) milestone event as
to another Indication) and whether achieved by Viking, its Affiliate or its
Sublicensee.


Milestone event payable for each Indication up to the third Indication


Milestone Payment
[***]
[***]



For the avoidance of doubt, the total maximum milestone payments payable under
this Section A.3 for all Licensed Products containing an EPOR Compound are
$144,000,000.
With respect to each milestone event, the milestone payments to be made under
this Section A.3 shall be due and payable only (or up to three times, as the
case may be) as indicated, even if the Development of a particular Licensed
Product is discontinued after a milestone payment has been made.
4.    SARM Program: Viking shall pay Ligand the following one-time,
non-refundable milestone payments with respect to the first and the second
different Indication of a Licensed Product containing a SARM Compound to achieve
the following milestone events (without regard to whether the Licensed Product
which addresses and achieves a milestone event with respect to a respective
Indication also achieved the same (or any other) milestone event as to another
Indication) and whether achieved by Viking, its Affiliate or its Sublicensee.


Milestone event payable for each Indication up to the second Indication


Milestone Payment
[***]
[***]





--------------------------------------------------------------------------------








For the avoidance of doubt, the total maximum milestone payments payable under
this Section A.4 for all Licensed Products containing a SARM Compound are
$170,000,000.
With respect to each milestone event, the milestone payments to be made under
this Section A.4 shall be due and payable only once (or up to two times, as the
case may be) as indicated, even if an Indication is discontinued after a
milestone payment has been made.
5.    TR-Beta Program: Viking shall pay Metabasis the following one-time,
non-refundable milestone payments with respect to the first, the second and the
third different Indication of a Licensed Product containing a TR-Beta Compound
to achieve the following milestone events (without regard to whether the
Licensed Product which addresses and achieves a milestone event with respect to
a respective Indication also achieved the same (or any other) milestone event as
to another one or more of the Indications) and whether achieved by Viking, its
Affiliate or its Sublicensee.


Milestone event payable for each Indication up to the third Indication


Milestone Payment
[***]
[***]



For the avoidance of doubt, the total maximum milestone payments payable under
this Section A.5 for all Licensed Products containing a TR-Beta Compound are
$225,000,000.
With respect to each milestone event, the milestone payments to be made under
this Section A.5 shall be due and payable only once (or up to three times, as
the case may be) as indicated, even if an Indication is discontinued after a
milestone payment has been made.
6.    Payment of Development, Commercial and Special Milestones. Viking shall
promptly, but in no event later than [***] days following each achievement of a
milestone event set forth in this Section A, notify Ligand in writing of the
achievement of such milestone event and shall pay the relevant milestone payment
within [***] days thereafter.


B.    Sublicense Milestone Payments. Viking shall pay Metabasis a one-time,
non-refundable milestone payment of Two Million Five Hundred Thousand Dollars
($2,500,000) upon the occurrence of a First Commercial Sale of an FBPase
Compound by a Sublicensee (which, for clarity, shall not include a Sublicense to
a contract manufacturer in connection with Commercialization).






--------------------------------------------------------------------------------






Viking shall promptly, but in no event later than [***] days following the
achievement of the milestone event set forth in this Section B, notify Ligand in
writing of the achievement of such milestone event and shall pay the milestone
payment within [***] days thereafter.


C.    Sales Milestone Payments.


1.    DGAT-1. Viking shall pay Metabasis the following one-time, non-refundable
milestone payments with respect to Licensed Products containing a DGAT-1
Compound as follows:


Milestone event payable


Milestone Payment
The end of the [***] during which cumulative Net Sales for all Licensed Products
containing a DGAT-1 Compound reach or surpass [***]
[***]
The end of the [***] during which cumulative Net Sales for all Licensed Products
containing a DGAT-1 Compound reach or surpass [***]
[***]
The end of the [***] during which cumulative Net Sales for all Licensed Products
containing a DGAT-1 Compound reach or surpass [***]
[***]



2.    FBPase. Viking shall pay Metabasis the following one-time, non-refundable
milestone payments with respect to Licensed Products containing a FBPase
Compound as follows:


Milestone event payable


Milestone Payment
The end of the [***] during which cumulative Net Sales for all Licensed Products
containing a FBPase Compound reach or surpass [***]
[***]
The end of the [***] during which cumulative Net Sales for all Licensed Products
containing a FBPase Compound reach or surpass [***]
[***]
The end of the [***] during which cumulative Net Sales for all Licensed Products
containing a FBPase Compound reach or surpass [***]
[***]







--------------------------------------------------------------------------------






3.    EPOR. Viking shall pay Ligand the following one-time, non-refundable
milestone payments with respect to Licensed Products containing an EPOR Compound
as follows:


Milestone event payable


Milestone Payment
The end of the [***] during which cumulative Net Sales for all Licensed Products
containing an EPOR Compound reach or surpass [***]
[***]
The end of the [***] during which cumulative Net Sales for all Licensed Products
containing an EPOR Compound reach or surpass [***]
[***]
The end of the [***] during which cumulative Net Sales for all Licensed Products
containing an EPOR Compound reach or surpass [***]
[***]



4.    SARM. Viking shall pay Ligand the following one-time, non-refundable
milestone payments with respect to Licensed Products containing a SARM Compound
as follows:


Milestone event payable


Milestone Payment
The end of the [***] during which cumulative Net Sales for all Licensed Products
containing a SARM Compound reach or surpass [***]
[***]
The end of the [***] during which cumulative Net Sales for all Licensed Products
containing a SARM Compound reach or surpass [***]
[***]
The end of the [***] during which cumulative Net Sales for all Licensed Products
containing a SARM Compound reach or surpass [***]
[***]



5.    TR-Beta. Viking shall pay Metabasis the following one-time, non-refundable
milestone payments with respect to Licensed Products containing a TR-Beta
Compound as follows:






--------------------------------------------------------------------------------






Milestone event payable


Milestone Payment
The end of the [***] during which cumulative Net Sales for all Licensed Products
containing a TR-Beta Compound reach or surpass [***]
[***]
The end of the [***] during which cumulative Net Sales for all Licensed Products
containing a TR-Beta Compound reach or surpass [***]
[***]
The end of the [***] during which cumulative Net Sales for all Licensed Products
containing a TR-Beta Compound reach or surpass [***]
[***]



6.    Payment of Sales Milestones. Viking shall include in its report delivered
each [***] under Section 5.5 of this Agreement a notation regarding the
achievement of such milestone event and for which category or categories of
Licensed Products it has been achieved. Viking shall pay the relevant milestone
payment concurrently with the payment of royalties based on the applicable [***]
report.


D.    Royalty Payments.


1.    DGAT-1. Viking shall, during the applicable Royalty Term, pay to Metabasis
a royalty on aggregate annual worldwide Net Sales by Viking and its Affiliates
and Sublicensees of all Licensed Products with one or more Valid Claims Covering
any DGAT-1 Compound contained in such Licensed Products, at the percentage rates
set forth below:


Annual worldwide Net Sales of Licensed Products Containing a DGAT-1 Compound per
Calendar Year (U.S. Dollars)
Incremental Royalty Rate
For Net Sales of such a Licensed Product from [***] up to and including [***]
[***]%
For that portion of Net Sales of a Licensed Product that is greater than [***]
and less than or equal to [***]
[***]%
For that portion of Net Sales of a Licensed Product that is greater than [***]
[***]%



By way of illustration, assume in a Calendar Year that aggregate worldwide
annual Net Sales of all such Licensed Products total $950,000,000. The total
royalties due and payable by Viking to Metabasis for such Net Sales would be
[***], calculated as follows:
[***]
2.    FBPase. Viking shall, during the applicable Royalty Term, pay to Metabasis
a royalty on aggregate annual worldwide Net Sales by Viking and its Affiliates
and Sublicensees




--------------------------------------------------------------------------------






of all Licensed Products with one or more Valid Claims Covering any FBPase
Compound contained in such Licensed Products, at the percentage rates set forth
below:


Annual worldwide Net Sales of Licensed Products Containing a FBPase Compound per
Calendar Year (U.S. Dollars)
Incremental Royalty Rate
For Net Sales of such a Licensed Product from [***] up to and including [***]
[***]%
For that portion of Net Sales of a Licensed Product that is greater than [***]
and less than or equal to [***]
[***]%
For that portion of Net Sales of a Licensed Product that is greater than [***]
[***]%



By way of illustration, assume in a Calendar Year that aggregate worldwide
annual Net Sales of all such Licensed Products total $950,000,000. The total
royalties due and payable by Viking to Metabasis for such Net Sales would be
[***], calculated as follows:
[***]
3.    EPOR. Viking shall, during the applicable Royalty Term, pay to Ligand a
royalty on aggregate annual worldwide Net Sales by Viking and its Affiliates and
Sublicensees of all Licensed Products with one or more Valid Claims Covering any
EPOR Compound contained in such Licensed Products, at the percentage rates set
forth below:


Annual worldwide Net Sales of Licensed Products Containing an EPOR Compound per
Calendar Year (U.S. Dollars)
Incremental Royalty Rate
For Net Sales of such a Licensed Product from [***] up to and including [***]
[***]%
For that portion of Net Sales of a Licensed Product that is greater than [***]
and less than or equal to [***]
[***]%
For that portion of Net Sales of a Licensed Product that is greater than [***]
[***]%



By way of illustration, assume in a Calendar Year that aggregate worldwide
annual Net Sales of all such Licensed Products total $950,000,000. The total
royalties due and payable by Viking to Ligand for such Net Sales would be [***],
calculated as follows:
[***]
4.    SARM. Viking shall, during the applicable Royalty Term, pay to Ligand a
royalty on aggregate annual worldwide Net Sales by Viking and its Affiliates and
Sublicensees of all Licensed Products with one or more Valid Claims Covering any
SARM Compound contained in such Licensed Products, at the percentage rates set
forth below:






--------------------------------------------------------------------------------






Annual worldwide Net Sales of Licensed Products Containing a SARM Compound per
Calendar Year (U.S. Dollars)
Incremental Royalty Rate
For Net Sales of such a Licensed Product from [***] up to and including [***]
[***]%
For that portion of Net Sales of a Licensed Product that is greater than [***]
and less than or equal to [***]
[***]%
For that portion of Net Sales of a Licensed Product that is greater than [***]
[***]%



By way of illustration, assume in a Calendar Year that aggregate worldwide
annual Net Sales of all such Licensed Products total $950,000,000. The total
royalties due and payable by Viking to Ligand for such Net Sales would be [***],
calculated as follows:
[***]
5.    TR-Beta. Viking shall, during the applicable Royalty Term, pay to
Metabasis a royalty on aggregate annual worldwide Net Sales by Viking and its
Affiliates and Sublicensees of all Licensed Products with one or more Valid
Claims Covering any TR-Beta Compound contained in such Licensed Products, at the
percentage rates set forth below:
Annual worldwide Net Sales of Licensed Products Containing a TR-Beta Compound
per Calendar Year (U.S. Dollars)
Incremental Royalty Rate
For Net Sales of such a Licensed Product from [***]up to and including [***]
[***]%
For that portion of Net Sales of a Licensed Product that is greater than [***]
and less than or equal to [***]
[***]%
For that portion of Net Sales of a Licensed Product that is greater than [***]
[***]%



By way of illustration, assume in a Calendar Year that aggregate worldwide
annual Net Sales of all such Licensed Products total $950,000,000. The total
royalties due and payable by Viking to Metabasis for such Net Sales would be
[***], calculated as follows:
[***]
6.    Royalty Payable if no Valid Claim. Notwithstanding the foregoing, in each
country where     there is no Valid Claim Covering the applicable Compound
contained in the Licensed Products that     would be infringed by the sale of
such Licensed Product in such country absent a license with respect     to
Licensor Patents under this Agreement, then the applicable royalty rate set
forth in this Section D above as applied to the sale of such Licensed Product in
each such country shall be [***] as follows: (a) with respect to Licensed
Products containing a SARM Compound or a TR-Beta Compound, by [***] (i.e., the
applicable royalty rate shall be [***] the rates set forth in the tables above)
and such [***] royalty shall be payable for the remaining Royalty Term for such




--------------------------------------------------------------------------------






Licensed Products; and     (b) with respect to all other Licensed Products, by
[***] (i.e., the applicable royalty rate shall be [***] the rates set forth in
the tables above) and such [***] royalty shall be payable for the remaining
Royalty Term for all other Licensed Products.


7.    Required Third Party License. If Viking, after arm’s-length negotiation,
obtains a license from a Third Party to an issued and unexpired Patent the
claims of which would be infringed by Viking making, using, selling, offering
for sale or importing a Licensed Product, Viking may offset [***] of the
applicable Licensed Product in the applicable country; provided that in no event
shall the royalty rates payable to Licensor with respect to the applicable
Licensed Product in the applicable country be reduced by more than [***].








--------------------------------------------------------------------------------












SCHEDULE 8




[***]
 






--------------------------------------------------------------------------------








SCHEDULE 1.49


LOAN AND SECURITY AGREEMENT






 


